Exhibit 10.1

 

Execution Version

 

PIPELINES, STORAGE AND THROUGHPUT FACILITIES AGREEMENT

 

(Big Spring Refinery Logistics Assets and Duncan Terminal)

 

This Pipelines, Storage and Throughput Facilities Agreement (this “Agreement”)
is entered into as of March 20, 2018 and effective as of March 1, 2018 (the
“Commencement Date”), by and among Alon USA, LP, a Texas limited partnership
(“Customer”), DKL Big Spring, LLC, a Delaware limited liability company
(“Owner”), for the limited purposes specified in Section 14.4, Delek US
Holdings, Inc., a Delaware corporation (“Delek US”), and, for the limited
purposes specified in Article XXVII, J. Aron & Company LLC, f/k/a J. Aron &
Company, a New York limited liability company (“J. Aron”).  Customer and Owner
are sometimes referred to individually as a “Party” and collectively as the
“Parties”.

 

WHEREAS, pursuant to and subject to the terms of the Supply and Offtake
Agreement, J. Aron supplies Crude Oil to Customer to be processed at the
Refinery and purchases Products produced by Customer at the Refinery;

 

WHEREAS, on the Commencement Date, Owner acquired all of the rights, title and
interest in the Assets;

 

WHEREAS, in connection with such transfer, (i) the Supply and Offtake Agreement
is being amended to remove therefrom the Assets and the rights and obligations
of the parties thereto related to such Assets and (ii) the Parties are entering
into this Agreement to provide for the rights and obligations of the Parties
with respect to the Assets; and

 

WHEREAS, Customer and Owner desire to record the terms and conditions upon which
Customer shall continue to use the Assets and Owner shall serve as operator of
the Assets and bailee of all Crude Oil and Products held therein and owned by
Customer or its assignee;

 

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, Delek US, and J. Aron agree as follows:

 

ARTICLE I
DEFINITIONS AND CONSTRUCTION

 

1.1                               Definitions. Unless the context expressly
requires otherwise, the respective terms defined in this Section 1.1 shall, when
used in this Agreement, have the respective meanings herein specified:

 

“Actual Month End Crude Volume” has the meaning specified in Section 10.14(a).

 

“Actual Month End Product Volume” has the meaning specified in Section 10.14(a).

 

“Actual Shipments” means the volume of Materials that is throughput under this
Agreement on the Pipelines, the Rail Racks, Product Racks, and the Duncan
Terminal, as applicable, during a designated period.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” means (a) with respect to any Person
having voting securities or the equivalent and elected directors, managers or
Persons performing similar functions, the ownership of or power to vote,
directly or indirectly, voting securities or the equivalent representing 50% or
more of the power to vote in the election of directors, managers or Persons
performing similar functions, (b) ownership of 50% or more of the equity or
equivalent interest in any Person or (c) the ability to direct the business and
affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, Delek US and its
subsidiaries (other than the General Partner, the Partnership and the
Partnership’s subsidiaries), including the Customer, on the one hand, and the
General Partner, the Partnership and the Partnership’s subsidiaries, including
the Owner, on the other hand, shall not be considered Affiliates of each other.

 

“Agreement” has the meaning specified in the preamble to this Agreement.

 

“Ancillary Services” means the services to be provided by Owner to Customer set
forth on Schedule D.

 

“Ancillary Services Fees” means, for any month during the Term of this
Agreement, the fees set forth on Schedule D to be paid by Customer pursuant to
Section 8.1 during that month for Ancillary Services provided by Owner.

 

“API” means the American Petroleum Institute.

 

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
code, Permit, Order, or other governmental restriction or any similar form of
decision of, or any provision or condition issued under any of the foregoing by,
or any determination by, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, in each case as amended
(including all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question.

 

“Asset Purchase Agreement” means the Asset Purchase Agreement (Big Spring
Refinery Logistics Assets) dated as of February 26, 2018, by and among Alon USA
Partners, LP, a Delaware limited partnership, Alon USA GP II, LLC, a Delaware
limited liability company, Alon USA Delaware, LLC, a Delaware limited liability
company, Alon USA Refining, LLC, a Delaware limited liability company, Alon
Paramount Holdings, Inc., a Delaware corporation, and Customer, as sellers,
Owner, as buyer, and, for the limited purposes set forth therein, Delek US, as
amended.

 

“Assets” means (a) the Pipelines, (b) the Racks, (c) the Storage Facilities,
(d) the Duncan Terminal, and (e) the Salt Wells Facilities.

 

“ASTM” means the American Society of Testing Materials.

 

“Bankrupt” means a Person that (a) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (b) becomes insolvent or is unable to pay
its debts or fails or admits in writing its inability generally to pay its debts
as they become due, (c) makes a general assignment, arrangement or composition
with or for the benefit of its creditors, (d) institutes a proceeding

 

2

--------------------------------------------------------------------------------


 

seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditor’s rights,
or a petition is presented for its winding-up or liquidation, (e) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (f) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (g) has a secured party take possession of all
or substantially all of its assets, or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all of its assets, (h) files an answer or other pleading
admitting or failing to contest the allegations of a petition filed against it
in any proceeding of the foregoing nature, (i) causes or is subject to any event
with respect to it which, under Applicable Law, has an analogous effect to any
of the foregoing events, (j) has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy under any bankruptcy or insolvency law or
other similar law affecting creditors’ rights and such proceeding is not
dismissed within 15 consecutive calendar days or (k) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.

 

“Barrel” means 42 Gallons.

 

“bpd” means Barrels per day.

 

“Business Day” means any day, other than Saturday or Sunday, on which banks are
open for business in Nashville, Tennessee.

 

“Capacity Resolution” has the meaning specified in Section 10.3.

 

“Capital Amortization Period” has the meaning specified in Section 8.6(c)(iv).

 

“Capital Expenditure Notice” has the meaning specified in Section 8.6(c)(iii).

 

“Capital Improvement” means (a) any modification, improvement, expansion or
increase in the capacity of the Assets or any portion thereof, or (b) any
connection, or new point of receipt or delivery for Crude Oil or Products,
including any terminals, lateral pipelines or extensions of the Pipelines.

 

“Cavern” has the meaning specified in Section 5.1.

 

“Cavern Working Capacity” has the meaning specified in Section 5.1.

 

“Claimant” has the meaning specified in Section 26.4.

 

“Commencement Date” has the meaning specified in the preamble to this Agreement.

 

“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain

 

3

--------------------------------------------------------------------------------


 

or otherwise reflect or are generated from such information, documents, records
and data; provided, however, that the term “Confidential Information” does not
include any information that (a) at the time of disclosure is or thereafter
becomes generally available to or known by the public (other than as a result of
a disclosure by the receiving Party), (b) is developed by the receiving Party
without reliance on any Confidential Information or (c) is or was available to
the receiving Party on a non-confidential basis from a source other than the
disclosing Party that, insofar as is known to the receiving Party, is not
prohibited from transmitting the information to the recipient by a contractual,
legal or fiduciary obligation to the disclosing Party.

 

“Contract Quarter” means a three-month period that commences on January 1,
April 1, July 1 or October 1, and ends on March 31, June 30, September 30 or
December 31, respectively, except that the initial Contract Quarter shall
commence on the Commencement Date and end on March 31, 2018 and the final
Contract Quarter shall end on the last day of the Term.

 

“Contract Year” means a year that commences on July 1 and ends on the last day
of June in the following year, except that the initial Contract Year shall
commence on the Commencement Date and the final Contract Year shall end on the
last day of the Term.

 

“CPT” means the prevailing time in the Central time zone.

 

“Crude Oil” means recovered hydrocarbon mixtures, excluding recovered or
recycled oils or any cracked materials.

 

“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Crude Oil Pipelines for which Customer or its assignee is
treated as the exclusive owner by the Crude Oil Pipelines; provided that such
volume shall be determined by using the volumes reported on the most recent
monthly or daily statements, as applicable, from the Crude Oil Pipelines.

 

“Crude Oil Pipelines” means Owner’s pipelines at the Refinery for the
transportation of Crude Oil, set forth on Schedule B-1, together with all
furniture, fixtures, equipment, and other tangible personal property owned or
used by Owner in the ownership, operation, and maintenance thereof and all
future modifications or additions thereto.

 

“Crude Oil Pipelines Minimum Throughput Capacity” means an aggregate amount of
throughput capacity equal to 248,000 bpd multiplied by the number of calendar
days in the Contract Quarter.

 

“Crude Oil Pipelines Minimum Throughput Commitment” means an aggregate amount of
throughput equal to 77,000 bpd multiplied by the number of calendar days in the
Contract Quarter; provided, that, for any month that the AMDEL pipeline does not
permit shipments originating at and shipping from the Refinery, the Crude Oil
Pipelines Minimum Throughput Commitment shall be reduced to 60,500 bpd for such
month. Notwithstanding the foregoing, if Customer does not exercise its option
rights to extend the term of the agreement between Customer and an affiliate of
Sunoco Logistics with respect to shipments on such pipeline, the Crude Oil
Pipelines Minimum Throughput Commitment shall remain at 77,000 bpd multiplied by
the number of calendar days in the Contract Quarter following the expiration of
such agreement for the period of time as if Customer had exercised its option
rights to extend.  Upon expiration of

 

4

--------------------------------------------------------------------------------


 

the last option period under such agreement, the Crude Oil Pipelines Minimum
Throughput Commitment shall be reduced to 60,500 bpd.

 

“Crude Oil Throughput Fee” has the meaning specified in Section 3.3(b).

 

“Crude Storage Fee” has the meaning specified in Section 6.2.

 

“Customer” has the meaning specified in the preamble to this Agreement.

 

“Customer Indemnitees” has the meaning specified in Section 20.1.

 

“Defaulting Party” has the meaning specified in Section 19.2.

 

“Delek US” has the meaning specified in the preamble to this Agreement.

 

“Delivery Point” means (a) with respect to a specific Pipeline, the inlet flange
listed on Schedule B, (b) with respect to the Racks, the flange at which the
hoses at any of Owner’s Assets interconnect with the railcars or trucks, as
applicable, (c) with respect to any Capital Improvement, the delivery point
agreed to by the Parties, and (d) with respect to any Storage Facilities, the
inlet flange of such Storage Facility or, in the case of the Salt Wells
Facilities, the Salt Wells Delivery Point.

 

“Designation Period” has the meaning specified in Section 27.1.

 

“Dispute” means any and all disputes, claims, controversies and other matters in
question between any Owner Indemnitee, on the one hand, and Customer Indemnitee,
on the other hand, arising out of or relating to this Agreement regardless of
whether (a) allegedly extra-contractual in nature, (b) sounding in contract,
tort or otherwise, (c) provided for in Applicable Law or otherwise, or
(d) seeking damages or other relief, whether at law, in equity or otherwise.

 

“Duncan Service Fee” has the meaning specified in Section 7.2.

 

“Duncan Terminal” means Owner’s light Products distribution terminal located in
Stephens County, Oklahoma, including all storage, loading and unloading
facilities, all piping and other equipment within the tank berms, and other
furniture, fixtures, equipment, and tangible personal property owned or used by
Owner in the ownership, operation, and maintenance thereof and all future
modifications or additions thereto.

 

“Duncan Terminal Minimum Throughput Capacity” means an aggregate amount of
throughput equal to 7,300 bpd multiplied by the number of calendar days in the
Contract Quarter.

 

“Duncan Terminal Minimum Throughput Commitment” means an aggregate amount of
throughput equal to 700 bpd multiplied by the number of calendar days in the
Contract Quarter.

 

“Duncan Terminal Storage Fee” shall have the meaning specified in Section 6.2.

 

“Duncan Terminal Storage Tanks” means the tanks owned by Owner or its
subsidiaries at the Duncan Terminal that store Products, as further described on
Schedule A-4, together with

 

5

--------------------------------------------------------------------------------


 

all furniture, fixtures, equipment, and other tangible personal property owned
or used by Owner in the ownership, operation, and maintenance thereof and all
future modifications or additions thereto.

 

“Early Termination Date” has the meaning specified in Section 2.2.

 

“Environmental Law” means all Applicable Laws relating to pollution or
protection of human health and the environment (including soils, subsurface
soils, surface waters, groundwaters or ambient atmosphere) including the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, as each has been adopted by the United
States and as amended from time to time prior to the Closing Date and other
similar environmental and other Applicable Laws of the state or local
Governmental Authorities, as each has been amended from time to time prior to
the date hereof.

 

“Estimated Expansion Capital Expenditure” has the meaning set forth in
Section 8.6(c)(iii).

 

“Event of Default” has the meaning specified in Section 19.1.

 

“Expansion Capital Expenditure” has the meaning set forth in
Section 8.6(c)(iii).

 

“Expiration Date” means the “Expiration Date,” as defined in the Supply and
Offtake Agreement, or, if later, the date on which all obligations thereunder
are finally settled.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Force Majeure” means acts of God, acts of the public enemy, wars, blockades,
insurrections, riots, storms, floods, washouts, arrests, the order of any court
or Governmental Authority having jurisdiction while the same is in force and
effect, civil disturbances, explosions, inability to obtain or unavoidable delay
in obtaining material or equipment, inability to obtain Materials because of a
failure of third-party pipelines or third-party rail facilities, and any other
causes whether of the kind herein enumerated or otherwise; provided, that any of
the foregoing must not reasonably be within the control of the Party claiming
delay or interruption and must be an event which through the exercise of due
diligence such Party is unable to prevent or overcome.

 

“Force Majeure Notice” has the meaning specified in Section 17.1.

 

“Force Majeure Party” has the meaning specified in Section 17.1.

 

“Force Majeure Period” has the meaning specified in Section 17.1.

 

“Gallon” means a U.S. gallon of 231 cubic inches corrected to 60 degrees
Fahrenheit.

 

“General Partner” means Delek Logistics GP, LLC, a Delaware limited liability
company.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

 

“Initial Term” has the meaning specified in Section 2.1.

 

“J. Aron” has the meaning specified in the preamble to this Agreement.

 

“J. Aron Materials” has the meaning specified in Section 27.1.

 

“Lease” has the meaning specified in Section 7.3(a).

 

“Leased Property” has the meaning specified in Section 7.3(a).

 

“Lessor” has the meaning specified in Section 7.3(a).

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means any losses, Liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses of any kind
(including reasonable professional fees and other fees, court costs and other
disbursements).

 

“Materials” means any Crude Oil and/or Products transported or stored under this
Agreement.

 

“Minimum Storage Capacity” means an aggregate usable storage capacity of
1,987,993 Barrels for storage of Crude Oil or Product in the Storage Facilities.

 

“Minimum Throughput Capacity” shall mean the Crude Oil Pipelines Minimum
Throughput Capacity, the Product Pipelines Minimum Throughput Capacity, the
Product Racks Minimum Throughput Capacity, the Rail Racks Minimum Throughput
Capacity, and the Duncan Terminal Minimum Throughput Capacity, as applicable.

 

“Minimum Throughput Commitment” shall mean the Crude Oil Pipelines Minimum
Throughput Commitment, the Product Pipelines Minimum Throughput Commitment, the
Product Racks Minimum Throughput Commitment, the Rail Racks Minimum Throughput
Commitment, and the Duncan Terminal Minimum Throughput Commitment, as
applicable.

 

“Monthly Expansion Capital Amount” has the meaning specified in
Section 8.6(c)(iv).

 

“Non-Defaulting Party” means the Party other than the Defaulting Party.

 

“Notice Period” has the meaning specified in Section 18.2.

 

7

--------------------------------------------------------------------------------


 

“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding basic sediment and water and free water, corrected for the observed
temperature to 60 degrees Fahrenheit.

 

“Open Assets” has the meaning specified in Section 8.7.

 

“Order” means any judgment, order, writ, injunction, decree, settlement
agreement, award, ruling, schedule and similar binding legal agreement, in each
case to the extent legally enforceable, issued by or entered into with a
Governmental Authority.

 

“Owner” has the meaning specified in the preamble to this Agreement.

 

“Owner Indemnitees” has the meaning specified in Section 20.2.

 

“Partnership” means Delek Logistics Partners, LP.

 

“Partnership Change of Control” means Delek US ceases to (a) own or have the
power to vote, directly or indirectly, voting securities or the equivalent
representing 50% or more of the power to vote in the election of directors,
managers, or Persons performing similar functions of the General Partner,
(b) own 50% or more of the equity or equivalent interest in the General Partner,
or (c) have the ability to direct the business and affairs of the General
Partner by acting as a general partner, manager, or otherwise.

 

“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.

 

“Permits” means all permits, licenses, sublicenses, certificates, approvals,
identification numbers, consents, exemptions, notices, waivers, variances,
franchises, registrations, filings, accreditations, or other similar
authorizations, including pending applications or filings therefor and renewals
thereof, required by any Applicable Law or Governmental Authority or granted by
any Governmental Authority.

 

“Permitted Lien(s)” means (a) liens for taxes not yet due and payable; (b) liens
of mechanics, carriers, laborers, suppliers, workers and materialmen incurred in
the ordinary course of business for sums not yet due or being diligently
contested in good faith, (c) liens securing rental, storage, throughput,
handling or other fees or charges owing from time to time to common carriers,
solely to the extent of such fees or charges, and (d) liens created pursuant to
this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.

 

“Pipelines” means, collectively, the pipelines set forth on Schedule B.

 

“PPI” means the Producer Price Index—Commodities—Finished Goods, as reported by
the U.S. Bureau of Labor Statistics.

 

8

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate.

 

“Product” means any of the refined petroleum products listed on Schedule C, as
from time to time amended by mutual agreement of the Parties.

 

“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Product Pipelines for which
Customer or its assignee is treated as the exclusive owner by the Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the most recent monthly or daily statements, as applicable, from the
Product Pipelines.

 

“Product Pipelines” means Owner’s pipelines located at the Refinery for the
transportation of Products, set forth on Schedule B-2, together with all
furniture, fixtures, equipment, and other tangible personal property owned or
used by Owner in the ownership, operation, and maintenance thereof and all
future modifications or additions thereto.

 

“Product Pipelines Minimum Throughput Capacity” means an aggregate amount of
throughput capacity equal to 69,350 bpd multiplied by the number of calendar
days in the Contract Quarter.

 

“Product Pipelines Minimum Throughput Commitment” means an aggregate amount of
throughput equal to 27,300 bpd multiplied by the number of calendar days in the
Contract Quarter.

 

“Product Racks” means (a) the truck rack, located at the Refinery, with a
throughput capacity of 5,600 bpd and (b) the finished products rack, located at
the Refinery, with a throughput capacity of 51,050 bpd, in each case used for
loading and unloading Products, together with all furniture, fixtures,
equipment, and other tangible personal property owned or used by Owner in the
ownership, operation, and maintenance thereof and all future modifications or
additions thereto.

 

“Product Racks Minimum Throughput Capacity” means an aggregate amount of
throughput capacity equal to 53,000 bpd multiplied by the number of calendar
days in the Contract Quarter.

 

“Product Racks Minimum Throughput Commitment” means an aggregate amount of
throughput equal to 29,250 bpd multiplied by the number of calendar days in the
Contract Quarter.

 

“Product Storage Fee” has the meaning specified in Section 6.2.

 

“Products Throughput Fee” has the meaning specified in Section 3.3.

 

“Proposed Tank Plan” has the meaning specified in Section 10.12.

 

“Racks” means the Rail Racks and the Product Racks.

 

9

--------------------------------------------------------------------------------


 

“Rail Racks” means (a) the rail rack, located at the Refinery, with a throughput
capacity of 6,140 bpd, commonly known as the “BTX Rail Rack”, used for loading
and unloading Products and (b) the rail rack, located at the Refinery, with a
throughput capacity of 7,325 bpd, commonly known as the “Big Rail Rack”, used
for loading and unloading Products, in each case, together with all furniture,
fixtures, equipment, and other tangible personal property owned or used by Owner
in the ownership, operation, and maintenance thereof and all future
modifications or additions thereto.

 

“Rail Racks Minimum Throughput Capacity” means an aggregate amount of throughput
capacity equal to 12,000 bpd multiplied by the number of calendar days in the
Contract Quarter.

 

“Rail Racks Minimum Throughput Commitment” means an aggregate amount of
throughput equal to 4,500 bpd multiplied by the number of calendar days in the
Contract Quarter.

 

“Receiving Party Personnel” has the meaning specified in Section 23.4.

 

“Redelivery Point” means (a) with respect to a specific Pipeline, the outlet
flange listed on Schedule B, (b) with respect to the Racks, the flange at which
the hoses at any of Owner’s Assets interconnect with the railcars or trucks, as
applicable, (c) with respect to any Capital Improvement, the redelivery point
agreed to by the Parties, and (d) with respect to any Storage Facilities, the
outlet flange of such Storage Facility, or in the case of the Salt Wells
Facilities, the Salt Wells Redelivery Point.

 

“Refinery” means, collectively, the petroleum refinery located in Big Spring,
Texas, owned and operated by Delek US and its Affiliates.

 

“Refinery Crude Oil Storage Tanks” means the tanks owned by Owner or its
subsidiaries at the Refinery that store Crude Oil, as further described on
Schedule A-1, together with all furniture, fixtures, equipment, and other
tangible personal property owned or used by Owner in the ownership, operation,
and maintenance thereof and all future modifications or additions thereto.

 

“Refinery Product Storage Tanks” means the tanks owned by Owner or its
subsidiaries at the Refinery that store Products, as further described on
Schedule A-2, together with all furniture, fixtures, equipment, and other
tangible personal property owned or used by Owner in the ownership, operation,
and maintenance thereof and all future modifications or additions thereto.

 

“Renewal Term” has the meaning specified in Section 2.1.

 

“Required Permits” has the meaning specified in Section 10.7.

 

“Respondent” has the meaning specified in Section 26.4.

 

“Restoration” has the meaning specified in Section 10.2(d).

 

10

--------------------------------------------------------------------------------


 

“Salt Wells Delivery Point” means the interconnection of the Product Pipelines
and the custody transfer meters where Product enters the Salt Wells Facilities
and custody of Product transfers from Customer (or its designee) to Owner.

 

“Salt Wells Facilities” means, collectively, the Caverns owned by Owner and set
forth on Schedule A-3, together with all furniture, fixtures, equipment, and
other tangible personal property owned or used by Owner in the ownership,
operation, and maintenance thereof and all future modifications or additions
thereto.

 

“Salt Wells Redelivery Point” means the interconnection of the custody transfer
meters and the Product Pipelines where Product leaves the Salt Wells Facilities
and custody of the Product transfers from Owner to Customer (or its designee).

 

“Salt Wells Storage Fee” has the meaning specified in Section 6.2.

 

“Services” has the meaning specified in Section 12.1.

 

“Shortfall Payment” has the meaning specified in Section 8.4.

 

“Special Damages” has the meaning specified in Article XXI.

 

“Storage Facilities” mean the Duncan Terminal Storage Tanks, Refinery Crude Oil
Storage Tanks, the Refinery Product Storage Tanks, and the Salt Wells
Facilities.

 

“Storage Fees” has the meaning specified in Section 6.2.

 

“Supplier’s Inspector” means any Person selected by Customer (or its assignee)
to perform any and all inspections required by Customer in a commercially
reasonable manner at Customer’s own cost and expense that is acting as an agent
for Customer (or its assignee) and that (a) is a Person who performs sampling,
quality analysis and quantity determination of the Materials purchased and sold
under the Supply and Offtake Agreement and is licensed to do so, (b) is not an
Affiliate of any Party and (c) in the commercially reasonable judgment of
Customer (or its assignee), is qualified and reputed to perform its services in
accordance with Applicable Law and prudent industry practice.

 

“Supply and Offtake Agreement” means that certain Second Amended and Restated
Supply and Offtake Agreement, dated as of February 1, 2015, by and among J.
Aron, and Customer, as from time to time amended, modified and/or restated, and
any replacement thereof.

 

“Suspension Notice” has the meaning specified in Section 18.2.

 

“Term” has the meaning specified in Section 2.1.

 

“Terminal Maintenance” has the meaning specified in Section 10.13(a).

 

“Termination Notice” has the meaning specified in Section 17.2.

 

“Third Party” means any entity other than Owner, Customer or their respective
Affiliates.

 

11

--------------------------------------------------------------------------------


 

“Throughput Fees” means the Duncan Service Fee, the Products Throughput Fee, and
the Crude Oil Throughput Fee.

 

“Transaction Agreements” means, collectively, this Agreement, the Asset Purchase
Agreement, the Lease and Access Agreement (as defined in the Asset Purchase
Agreement), the Site Services Agreement (as defined in the Asset Purchase
Agreement), the Asphalt Services Agreement (as defined in the Asset Purchase
Agreement), and the Omnibus Agreement (as defined in the Asset Purchase
Agreement).

 

“Transmix” has the meaning specified in Section 7.4.

 

“Volume Determination Procedures” mean Owner’s ordinary month-end procedures for
determining the NSV of Crude Oil or Product in the Storage Facilities, which for
each Contract Quarter-end shall be based on manual gauge readings of each
storage tank or Cavern, as applicable, as at the end of such Contract Quarter.

 

“Volume Loss” means any loss of Materials occurring as a result of any
contamination, adulteration, mislabeling, misidentification or other loss of or
damage to Material caused by the failure of Owner to comply with this Agreement;
provided Volume Loss shall not include the result of loss of or damage to
Materials (a) associated with circumstances involving Force Majeure, (b) caused
by the act or omission of Customer, (c) due to normal Material evaporation,
shrinkage, or clingage, (d) resulting from Material measurement inaccuracies
within tolerance acceptable under current industry practices (including by way
of example, measurement tolerances of weigh scales, flow meters, and level
indicators), (e) due to thermal degradation, (f) due to diminution in quality
due to storage, or (g) resulting from cleaning the Storage Facilities.

 

1.2                               Construction of the Agreement.

 

(a)                                 It is expressly agreed that this Agreement
shall not be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:

 

(i)                                     examples shall not be construed to
limit, expressly or by implication, the matter they illustrate;

 

(ii)                                  the word “includes” and its derivatives
mean “includes, but is not limited to” and corresponding derivative expressions;

 

(iii)                               a defined term has its defined meaning
throughout this Agreement and each schedule to this Agreement, regardless of
whether it appears before or after the place where it is defined;

 

(iv)                              each Schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this Agreement and any Schedule, the provisions of the main body of this
Agreement shall prevail;

 

12

--------------------------------------------------------------------------------


 

(v)                                 the term “cost” includes expense and the
term “expense” includes cost;

 

(vi)                              the headings and titles herein are for
convenience only and shall have no significance in the interpretation hereof;

 

(vii)                           any reference to a statute, regulation or law
shall include any amendment thereof or any successor thereto and any rules and
regulations promulgated thereunder;

 

(viii)                        currency amounts referenced herein, unless
otherwise specified, are in U.S. Dollars;

 

(ix)                              unless the context otherwise requires, all
references to time shall mean time in Nashville, Tennessee;

 

(x)                                 unless expressly provided otherwise, all
references to days, weeks, months and quarters mean calendar days, weeks, months
and quarters, respectively; and

 

(xi)                              if a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).

 

(b)                                 All references in this Agreement to an
“Article,” “Section,” “subsection,” or “Schedule” shall be to an Article,
Section, subsection, or schedule of this Agreement, unless the context requires
otherwise. Unless the context clearly requires otherwise, the words “this
Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of similar
import shall refer to this Agreement as a whole and not to a particular Article,
Section, subsection, clause or other subdivision hereof. Cross references in
this Agreement to a subsection or a clause within a Section may be made by
reference to the number or other subdivision reference of such subsection or
clause preceded by the word “Section.” Whenever the context requires, the words
used herein shall include the masculine, feminine and neuter gender, and the
singular and the plural.

 

ARTICLE II
TERM

 

2.1                               The initial term of this Agreement (the
“Initial Term”) shall commence at 00:00:01 a.m., CPT, on the Commencement Date,
and continue for a period of ten Contract Years, unless extended as hereinafter
provided. Owner shall have the one-time option to extend this Agreement for up
to five additional years on the same terms and conditions set forth herein (the
“Renewal Term”). In order to exercise its option to extend this Agreement for a
Renewal Term, Owner shall notify Customer of the desired length of the Renewal
Term in writing not less than 180 days prior to the expiration of the Initial
Term. At the end of the Renewal Term, this Agreement shall then continue on a
year to year basis unless cancelled by either Party by delivering not less than
180 days’ written notice to the other Party. The Initial Term, the Renewal Term
and any such year to year renewal term shall collectively be the “Term.”

 

2.2                               The Parties may terminate this Agreement prior
to the end of the Term (but are under no obligation to do so) (a) as they may
mutually agree in writing, (b) pursuant to a

 

13

--------------------------------------------------------------------------------


 

Termination Notice under Section 17.2, (c) pursuant to Section 18.2 or
(d) pursuant to Section 19.2.  The effective date of any such termination shall
be the “Early Termination Date.”

 

2.3                               Upon any termination of this Agreement,
Customer shall arrange the removal of all Materials, including intermediates,
byproducts, sludge and waste in the Storage Facilities, and will be responsible
for the expense of any cleaning and restoration to their previous condition of
the Assets. Customer agrees to reimburse Owner for the costs of such cleaning,
restoration and removal, which shall include any expenses necessary to restore
the Assets to their previous condition, plus a 10% administrative fee. Customer
shall, upon expiration or termination of this Agreement, and if requested by
Owner, promptly remove any and all of its owned equipment, if any.

 

2.4                               Each Party’s obligations under this Agreement
shall end as of the effective date of its termination in accordance with this
Agreement; provided, however, that each Party shall remain liable to the other
hereunder with respect to (a) any obligations accruing under this Agreement
prior to the effective date of such termination, including any indemnification
obligations provided hereunder or (b) as otherwise provided in this Agreement.

 

ARTICLE III
PIPELINE THROUGHPUT COMMITMENTS AND FEES

 

3.1                               General. Subject to the terms and conditions
hereof, Customer agrees to take service on the Pipelines in accordance with the
terms, conditions and procedures set forth in this Agreement.

 

3.2                               Minimum Throughput Commitments.  During each
Contract Quarter, Customer will ship (a) on the Crude Oil Pipelines, the Crude
Oil Pipelines Minimum Throughput Commitment, and (b) on the Product Pipelines,
the Product Pipelines Minimum Throughput Commitment.

 

3.3                               Throughput Fees.

 

(a)                                 The throughput fee applicable to
transportation of Products on the Product Pipelines (the “Products Throughput
Fee”), shall be the applicable rates specified in Schedule E. Subject to
Section 8.4 and Section 8.5, Customer shall pay Owner an amount equal to the
Products Throughput Fee multiplied by the total amount of Actual Shipments on
the Product Pipelines.

 

(b)                                 The throughput fee applicable to
transportation of Crude Oil on the Crude Oil Pipelines (the “Crude Oil
Throughput Fee”), shall be the applicable rates specified in Schedule E. Subject
to Section 8.4 and Section 8.5, Customer shall pay Owner an amount equal to the
Crude Oil Throughput Fee multiplied by the total amount of Actual Shipments on
the Crude Oil Pipelines.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IV
PRODUCT AND RAIL RACK THROUGHPUT COMMITMENTS AND FEES

 

4.1                               General. Subject to the terms and conditions
hereof, Customer agrees to take service at the Racks in accordance with the
terms, conditions and procedures set forth in this Agreement.

 

4.2                               Minimum Throughput Commitments.  During each
Contract Quarter, Customer will throughput (a) at the Rail Racks, the Rail Racks
Minimum Throughput Commitment, and (b) at the Product Racks, the Product Racks
Minimum Throughput Commitment

 

4.3                               Throughput Fees.

 

(a)                                 The throughput fee applicable to throughput
of Products at the Product Racks or the Rail Racks, as applicable, shall be the
Product Throughput Fee. Subject to Section 8.4 and Section 8.5, Customer shall
pay Owner an amount equal to the Products Throughput Fee multiplied by the total
amount of Actual Shipments at the Product Racks.

 

(b)                                 The throughput fee applicable to throughput
of Crude Oil at the Rail Racks shall be the Crude Oil Throughput Fee. Subject to
Section 8.4 and Section 8.5, Customer shall pay Owner an amount equal to the
Crude Oil Throughput Fee multiplied by the total amount of Actual Shipments at
the Rail Racks.

 

ARTICLE V
SALT WELLS STORAGE

 

5.1                               General. Owner shall provide to Customer for
the storage of Product all of the working capacity of the underground salt
formations described in Schedule A-3 (collectively, the “Caverns” and each a
“Cavern”). The working capacity of each Cavern is within the range specified on
Schedule A-3, subject to Customer’s production and discharge forecast and the
available brine storage and flow capacity of such Cavern (“Cavern Working
Capacity”). The Cavern Working Capacity may change from time to time as a result
of Cavern geology, and Owner shall notify Customer of such changes and the
Parties shall amend Schedule A-3 to reflect such changes.

 

5.2                               Owner may substitute each Cavern with a
similar suitable Cavern for Customer’s dedicated use at Owner’s convenience or
if such Cavern is taken out of service for any reason (including for emergencies
or scheduled or unscheduled maintenance), provided that: (a) Customer shall bear
no additional costs for any substitution; and (b) the substituted Cavern has
similar receipt, storage, and redelivery facility access capabilities. Except in
the event of an emergency or due to unscheduled maintenance, Owner shall provide
Customer with 15 days’ prior written notice of any substitution. Any substitute
Cavern while in use hereunder shall be considered the original Cavern for
purposes of this Agreement, and all terms and conditions of this Agreement shall
apply to such Cavern.

 

5.3                               A Cavern may be taken out of service to
establish an annual sequence of inspections to comply with applicable regulatory
requirements. Owner will provide Customer with annual updates of Cavern
availability.

 

15

--------------------------------------------------------------------------------


 

5.4                               At the end of the Term, Customer will bear the
cost of returning each Cavern and related Cavern-manifold pipelines to the same
condition as on commencement of service to Customer in respect of such Cavern,
subject to reasonable wear and tear.

 

5.5                               The Parties acknowledge that prudent operation
of the Caverns includes necessary repairs and maintenance consistent with
generally accepted industry standards, which will result in temporary
unavailability of the Caverns during which Owner will be unable to provide the
storage contracted for herein. So long as Owner endeavors to work with Customer
to minimize the duration, frequency, and effect of such unavailability on
Customer and the duration, frequency, and effect of such unavailability on
Customer are consistent with generally accepted industry standards, Owner shall
not be deemed to breach this Agreement in respect thereof and shall not be
liable to Customer for any failure to perform its obligations set forth herein.

 

5.6                               Customer shall make nominations to Owner no
later than the 15th day of the month before delivery or redelivery of quantities
of Product that Customer desires to tender for delivery at the Salt Wells
Delivery Point or for redelivery at the Salt Wells Redelivery Point. Custody and
control of Product (a) delivered hereunder shall be deemed to be transferred to
Owner at the Salt Wells Delivery Point; and (b) redelivered hereunder shall be
deemed to be transferred to Customer at the Salt Wells Redelivery Point.

 

5.7                               Owner will not recognize sales or assignments
of, or other transfers of title to, Product while in storage at the Salt Wells
Facilities unless approved in advance in writing by Owner (such approval not to
be unreasonably withheld) and then only to another Person that has a valid
storage agreement with Owner for storage of such Product at the Salt Wells
Facilities.

 

ARTICLE VI
STORAGE SERVICES AND FEES

 

6.1                               General. During the Term, Customer shall have
the exclusive right to inject, store and withdraw Materials from the Storage
Facilities, and Owner shall make available to Customer the Minimum Storage
Capacity. Allocation of storage capacity for separate Materials at the Storage
Facilities shall be in accordance with current practices, or as otherwise may be
mutually agreed among the Parties from time to time. The storage capacity
provided to Customer in the Storage Facilities may be temporarily reduced by
Owner (without any adjustment to the Storage Fees) as a result of repairs and/or
maintenance on the Storage Facilities that reduce the storage capacity available
in the Storage Facilities, so long as the reduced storage capacity will not
result in the inability of Owner to provide the Minimum Storage Capacity.

 

6.2                               Storage Fees. Customer shall pay Owner (i) a
fee of $180,050 per month (the “Crude Storage Fee”) for dedicated storage
capacity in the Refinery Crude Oil Storage Tanks, (ii) a fee of $811,869 per
month (the “Product Storage Fee”) for dedicated storage capacity in the Refinery
Product Storage Tanks, (iii) a fee equal to (A) $0.55 per Barrel multiplied by
(B) the aggregate Cavern Working Capacity made available to Customer in any
month during the Term (the “Salt Wells Storage Fee”), and (iv) a fee of $99,860
per month (the “Duncan Terminal Storage Fee”, and together with the Crude
Storage Fee, the Product Storage Fee, and the Salt Wells Storage Fee, the
“Storage Fees”) for dedicated storage capacity at the Duncan Terminal, in each
case prorated based upon the number of days any partial month during the Term.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
DUNCAN TERMINAL SERVICES AND FEES

 

7.1                               General.

 

(a)                                 During each Contract Quarter during the
Term, Customer shall throughput at least the applicable Duncan Terminal Minimum
Throughput Commitment at the Duncan Terminal and Owner shall make available to
Customer throughput capacity at the Duncan Terminal at all times equal to the
Duncan Terminal Minimum Throughput Capacity. Allocation of throughput capacity
for separate Materials at the Duncan Terminal shall be in accordance with
current practices, or as otherwise may be mutually agreed among the Parties from
time to time.

 

(b)                                 Customer may throughput volumes in excess of
the Duncan Terminal Minimum Throughput Capacity, up to the then-available
capacity of the Duncan Terminal, as determined by Owner at any time. In
accordance with Section 7.2, Customer shall pay Owner the per-Barrel Duncan
Service Fee for any excess throughput volumes.

 

7.2                               Terminalling Fees. Customer shall pay a
services fee of $0.05 per Barrel (the “Duncan Service Fee”) for the volumes of
Products it throughputs at the Duncan Terminal.

 

7.3                               Leased Property Matters.

 

(a)                                 Owner, as lessee, leases the land on which
the Duncan Terminal is located (the “Leased Property”), which remains subject to
a lease agreement, which lease agreement may be amended or revised from time to
time (the “Lease”). The lessor under the Lease is referred to herein as the
“Lessor.”

 

(b)                                 Anything contained in any provision of this
Agreement to the contrary notwithstanding, Customer agrees with respect to the
Leased Property, to not take any action under this Agreement which would be
reasonably expected to result in a breach of the Lease, and to use commercially
reasonable efforts to remedy any default in this Agreement by Customer that
results in a breach or default under the Lease, within the period allowed to
Owner (as lessee) under the Lease, even if such time period is shorter than the
period otherwise allowed therein due to the fact that notice of default from
Owner to Customer is given after the corresponding notice of default from Lessor
to Owner. Owner agrees to forward to Customer, as soon as practicable following
receipt thereof by Owner, a copy of each notice of default received by Owner in
its capacity as lessee under the Lease. Customer agrees to forward to Owner, as
soon as practicable following receipt thereof, copies of any notices received by
Customer from Lessor or from any Governmental Authorities with respect to the
Leased Property.

 

(c)                                  As it relates to the Leased Property, this
Agreement is subject and subordinate to the Lease. Customer acknowledges that it
has reviewed the Lease and Customer further agrees that it will review any
amendments or revisions thereto, when available, and will become familiar with
the terms and conditions thereof. Owner shall not be deemed or construed in any
way to indemnify Customer for any breach of the Lease by Lessor or other actions
or omissions of Lessor. Owner shall pay all rent due under the Lease to Lessor
during the Term and shall not otherwise default under the Lease.

 

17

--------------------------------------------------------------------------------


 

(d)                                 The use of the Leased Property is subject to
the validity and enforceability of the Lease. If for any reason the term of the
Lease shall terminate prior to the expiration or termination of the Term, the
provisions of this Agreement related to throughput and storage at the Duncan
Terminal shall automatically terminate, and Owner shall not be liable to
Customer by reason thereof unless said termination shall have been caused by the
default of Owner under the Lease, and said Owner’s default was not as a result
of a Customer default hereunder. Owner shall not voluntarily terminate the Lease
without Customer’s prior written consent, and shall consult with Customer with
respect to any renewals of the applicable Lease.

 

(e)                                  Prior to agreeing to any rent increase
under the Lease, Owner will provide written notice to Customer of the amount of
such proposed rent increase and Owner’s proposed increases to the fees as set
forth herein. If Customer and Owner are unable to agree to such increase, within
30 days of the Customer’s receipt of notice provided in the previous sentence,
Owner shall not be required to renew the Lease and may terminate the Lease and
this Agreement.  If Customer and Owner do agree to such increase, then the
Parties shall amend this Agreement to provide for such updated fees.

 

7.4                               Product downgraded as a result of ordinary
terminal or pipeline operations including line flushing, rack meter provings or
other necessary terminal operations shall not constitute Volume Losses for which
Owner is liable to Customer. Owner shall account for the volume of Product
downgraded, and Customer’s inventory of Products and/or interface volumes
(“Transmix”) shall be adjusted. If (a) Owner does not have sufficient capacity
at the Duncan Terminal for the Transmix and (b) Customer fails to remove its
Transmix upon notice from Owner within 15 days of Customer’s receipt of such
notification, then Owner shall have the right to sell such Transmix at market
rates and return any proceeds to Customer, less delivery costs in effect at the
time of such sale.

 

ARTICLE VIII
ADDITIONAL FEES; FEE ADJUSTMENTS; INVOICING AND PAYMENTS

 

8.1                               Ancillary Services. Owner shall provide the
Ancillary Services to Customer. Customer shall pay the per-Barrel Ancillary
Services Fees for such services.  If any additional ancillary services are
requested by Customer that are different in kind, scope or frequency from the
Ancillary Services that have been historically provided, then the Parties shall
negotiate in good faith to determine whether such ancillary services may be
provided and the appropriate rates to be charged for such ancillary services.
All fuel additives, dyes, de-icers and other additions requested to be added to
the Materials will be provided by Customer at no cost to Owner.

 

8.2                               All fees in this Agreement shall be increased
or decreased on July 1 of each year of the Term commencing on July 1, 2019,
(a) in the case of the Pipelines, by the change in any inflationary index
promulgated by FERC in accordance with the FERC’s indexing methodology currently
set forth at 18 CFR § 342.3, including future amendments or modifications
thereof, and (b) in the case of the Racks, the Storage Facilities, and the
Duncan Terminal, by the aggregate percentage increase or decrease, if any, in
the PPI over the prior 12 months; provided, however, that, in each case, such
fees shall in no event be less than the initial amounts set forth herein. If the
FERC’s indexing methodology or the PPI is no longer published, Customer and
Owner shall negotiate in good faith to agree upon a new index that gives
comparable protection against inflation

 

18

--------------------------------------------------------------------------------


 

and the same method of adjustment for increases in the new index shall be used
to calculate increases or decreases in the fees set forth in this Agreement.  If
Customer and Owner are unable to agree upon a new index, the new index will be
determined by arbitration in accordance with Section 26.4.

 

8.3                               During the Term, if new laws or regulations
are enacted that require Owner to make substantial and unanticipated capital
expenditures (other than maintenance capital expenditures) with respect to any
of the Assets, Owner may seek authorization from the FERC to increase its fees
hereunder to recover such expenditures. Owner shall provide notice to Customer
of their intention to request such a rate increase. Upon receipt of such notice,
the Parties will negotiate in good faith to reach a settlement rate. If the
Parties agree to a settlement rate within 30 days, or within such additional
time as mutually agreed to by the Parties, Customer shall agree in writing to
the proposed rate change and Owner shall file the rate change with the FERC and
submit a verified statement to the FERC indicating the support of Customer. The
Parties shall use their commercially reasonable efforts to mitigate the impact
of, and comply with, such new laws or regulations.  If the Parties do not agree
to a settlement rate, Owner reserves the right to file a cost-based rate
increase with FERC to recover such costs.

 

8.4                               Shortfall Payments. If, for any Contract
Quarter, Actual Shipments for such Contract Quarter on any Pipeline, the Rail
Racks, the Product Racks, or at the Duncan Terminal are less than the applicable
Minimum Throughput Commitment, then Customer shall pay Owner an amount (a
“Shortfall Payment”) equal to the difference between (a) the applicable Minimum
Throughput Commitment multiplied by the applicable Throughput Fee and (b) the
aggregate Throughput Fees for such Contract Quarter payable for Actual Shipments
with respect to the Pipelines, the Rail Racks, the Product Racks, or the Duncan
Terminal, as applicable.  For purposes of calculating the Shortfall Payment with
respect to any Pipeline, all Actual Shipments on any other Pipeline (or on the
Rail Racks, the Product Racks, or the Duncan Terminal, as applicable) for such
Contract Quarter shall be disregarded. The Parties acknowledge and agree that
there shall be no carry-over of deficiency volumes with respect to the
applicable Minimum Throughput Commitments and the payment of the Shortfall
Payment shall relieve Customer of any obligation to meet such Minimum Throughput
Commitments for the relevant Contract Quarter.  The Parties further acknowledge
and agree that there shall not be any carry-over of volumes in excess of the
Minimum Throughput Commitments to any subsequent Contract Quarter.

 

8.5                               Invoicing and Timing of Payments.

 

(a)                                 Owner shall invoice Customer monthly (or in
the case of Shortfall Payments, quarterly) for all services rendered by Owner
hereunder.  All fees and charges reflected in Owner’s invoices and not subject
to dispute by Customer are due and payable within 30 days of the date of receipt
of Owner’s invoice. Payment of undisputed fees and charges must be made by
electronic funds transfer of same day available federal funds to Owner’s account
and bank, both as indicated on Owner’s invoice. Invoices may be sent by
electronic mail and facsimile. (x) Payments that are not disputed and that are
not made within the agreed or designated terms and (y) disputed amounts resolved
in favor of Owner shall bear interest from the original due date per annum at
(a) the Prime Rate plus 2% or (b) if such rate is prohibited by Applicable Law,
then the highest rate allowed by Applicable Law. If Customer disputes any
portion of an invoice, Customer must pay the undisputed portion of the invoice.
Customer will pay all of Owner’s reasonable, out-

 

19

--------------------------------------------------------------------------------


 

of-pocket costs (including reasonable professional fees and court costs) of
collecting past due payments and late payment charges. In addition, in the event
that Customer is more than 90 days overdue in its payment obligations hereunder,
and Owner has not elected to terminate this Agreement in accordance with its
terms, Owner shall be excused from its obligations to perform the services until
such delinquency is cured; provided, however, that Customer shall continue to be
obligated to pay for any services performed.

 

(b)                                 Customer will pay, and will indemnify and
hold harmless Owner from and against, any and all sales, use, excise and similar
taxes, fees or other charges and assessments imposed on the services provided
hereunder. Customer will also pay, and will indemnify and hold harmless Owner
from and against, any ad valorem or property ownership taxes, if any, on
Customer’s Materials located at the Storage Facilities and Customer’s other
property, if any. Owner shall be responsible for and pay all other applicable
taxes levied upon Owner, including its own income and franchise taxes and ad
valorem and other property taxes on the Assets themselves (but not on any
Materials stored on or in the Storage Facilities). Owner and Customer shall
fully cooperate in providing documentation, exemption, or resale certificates
required by Applicable Law to document and establish qualifications for any
sales, use, or other transaction tax exemptions available with respect to the
services provided hereunder.

 

8.6                               Change in Pipelines’ Direction; Product
Service or Origination and Destination; Capital Improvements.

 

(a)                                 Without Customer’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed, Owner shall
not (i) reverse the direction of any of the Pipelines; (ii) change, alter or
modify the product service of any of the Pipeline operations; or (iii) change,
alter or modify the origination or destination of any of the Pipeline
operations; provided, however, that Owner may take any emergency action that
Owner reasonably believes to be necessary to prevent or remedy a release of
Crude Oil or Products from any of the Pipelines without obtaining the consent
required by this Section 8.6(a).  Customer may request that Owner reverse the
direction of any of the Pipelines, and Owner shall determine, in its sole
discretion, whether to complete the proposed reversal.

 

(b)                                 Should Owner determine to proceed with a
Customer proposed reversal, Owner will notify Customer of the total estimated
costs necessary to complete the reversal and the proposed adjustment to the
Throughput Fees and the Minimum Throughput Commitments or the Minimum Throughput
Capacities required by Owner to recover such costs.  Owner may seek
authorization from FERC to increase its fees hereunder to recover such
expenditures. Owner shall provide notice to Customer of their intention to
request such a rate increase.  Upon receipt of such notice, the Parties will
negotiate in good faith to reach a settlement rate. If the Parties agree to a
settlement rate within 30 days, or within such additional time as mutually
agreed to by the Parties, Customer shall agree in writing to the proposed rate
change and Owner shall file the rate change with FERC and submit a verified
statement to the FERC indicating the support of Customer. If the Parties do not
agree to a settlement rate, Owner reserves the right to file a cost-based rate
increase with FERC to recover such costs or to not proceed with the reversal.

 

(c)                                  Capital Improvements.  During the term of
this Agreement, Customer shall be entitled to designate Capital Improvements to
be made to the Assets.  The following provisions

 

20

--------------------------------------------------------------------------------


 

shall set forth the procedures pursuant to which Capital Improvements designated
by Customer may be constructed:

 

(i)                                     For any Capital Improvement designated
by Customer, Customer shall submit a written proposal, including all
specifications then available to it, for the proposed Capital Improvement to the
Assets, as the case may be.

 

(ii)                                  Owner will review such proposal to
determine, in its sole discretion, whether it will consent to proceed with the
proposed Capital Improvement.

 

(iii)                               Should Owner determine to proceed and
construct or cause to be constructed the approved Capital Improvement, Owner
will obtain bids from two or more general contractors reasonably acceptable to
Customer for the construction of the Capital Improvement.  Based upon the bids,
Owner will notify Customer of Owner’s estimate of the total cost necessary to
construct such Capital Improvement (the “Capital Expenditure Notice”) (which
amount shall include the costs of capital, a reasonable rate of return over the
remaining Term and any other costs necessary to place such Capital Improvement
in service) (“Estimated Expansion Capital Expenditure”).  Within 30 days after
receiving the Capital Expenditure Notice, Customer will notify Owner whether or
not Customer agrees to such Estimated Expansion Capital Expenditure.  In the
event Customer does not agree with such Estimated Expansion Capital Expenditure,
the Parties shall work together in good faith to reach agreement on the
Estimated Expansion Capital Expenditure (the agreed amount is referred to as the
“Expansion Capital Expenditure”); provided that, in the event the Parties do not
reach such agreement within 60 days of the Capital Expenditure Notice, Customer
shall be entitled to proceed with the construction of the Capital Improvement in
accordance with Section 8.6(c)(v).

 

(iv)                              Prior to beginning any construction on the
Capital Improvement, (A) Owner shall have received all necessary regulatory
approvals, (B) Owner and Customer shall have agreed on (1) an additional monthly
payment amount to be paid by Customer to Owner (the “Monthly Expansion Capital
Amount”) which amount (x) shall be payable over a mutually agreed upon term not
to exceed the then-remaining balance of the Initial Term plus the Renewal Term
to which Customer is then committed or shall then commit (the “Capital
Amortization Period”), and (y) shall be sufficient to provide Owner the
equivalent of a rate of return equal to the Prime Rate plus an additional rate
of return to be agreed to by the Parties over the Capital Amortization Period on
the Expansion Capital Expenditure after taking into account the increased cash
flows to Owner reasonably anticipated to be received by Owner from Customer (or
from a Third Party pursuant to a direct contractual commitment to Owner) in
connection with such Capital Improvement, or (2) another adjustment to the
Throughput Fee, as applicable, as the Parties may agree and (C) the Parties
shall have agreed on any adjustment to the Throughput Fee, the Minimum
Throughput Commitment, or the Minimum Throughput Capacity, as the case may be. 
The Monthly Expansion Capital Amount, if applicable, shall be billed and paid
monthly following the commencement of operations of the Capital Improvement and
Customer’s obligation to pay the Monthly Expansion Capital Amount shall survive
the termination of this Agreement (other than a termination in connection with a
breach of this Agreement by Owner or a Force Majeure event (other than arising
out of a Suspension Notice delivered by Customer) affecting the ability of Owner
to provide services under this Agreement).  In connection with the construction
of any Capital Improvement pursuant to this Section 8.6(c)(iv), Customer shall
be entitled to participate

 

21

--------------------------------------------------------------------------------


 

in all stages of planning, scheduling, implementing, and oversight of the
construction.  The Parties agree that any Capital Improvement constructed by
Owner pursuant to this Section 8.6(c)(iv) shall be treated as the separate
property of Owner.

 

(v)                                 If for any reason the Capital Improvement
shall not be constructed pursuant to Section 8.6(c)(iii) and
Section 8.6(c)(iv) above, and such Capital Improvement is in accordance with
applicable required engineering and regulatory standards, and the Parties agree
in writing that the Capital Improvement would not reasonably be expected to have
a material adverse impact on the operations or efficiency of the Assets, taken
as a whole, result in any material additional unreimbursed costs to Owner or
prevent Owner from providing the services hereunder, in whole or in part, then
Customer may proceed with the construction and financing of the Capital
Improvement and, upon completion of construction, Customer shall be the owner
and operator of such Capital Improvement.  The Parties agree that any Capital
Improvement constructed by Customer pursuant to this Section 8.6(c)(v) shall be
treated as the separate property of Customer.  Owner shall reasonably cooperate
with Customer in ensuring that the Capital Improvement shall operate as
intended, including by operating and maintaining all necessary connections to
the Assets, subject to Customer’s reimbursing Owner on a monthly basis for any
incremental expenses arising from operating or maintaining such connections as
determined by Owner in good faith.  Customer shall defend, indemnify and hold
harmless the Owner Indemnitees from and against any Liabilities resulting from
the construction, ownership and operation by Customer of any Capital Improvement
constructed by Customer pursuant to this Section 8.6(c)(v).

 

8.7                               Marketing of Transportation and Storage
Services to Third Parties. From and after the Expiration Date, Owner may market
transportation services to third parties on the Pipelines and storage services
to third parties in the Storage Facilities, provided that, (a) the provision of
such transportation and storage services to third parties is not reasonably
likely to negatively affect Customer’s ability to use any of the Pipelines or
the Storage Facilities in accordance with the terms of this Agreement in any
material respect, (b) prior to marketing to any Third Party the use of either of
the Pipelines or the Storage Facilities or the entry into any agreement with
respect thereto, Owner shall have received prior written consent from Customer
with respect to such marketing or the entry into such agreement, as applicable,
not to be unreasonably withheld, conditioned or delayed and (c) to the extent
such third-party usage reduces the ability of Owner to provide the applicable
Minimum Throughput Capacity or the applicable Minimum Storage Capacity, the
applicable Minimum Throughput Commitment or the Storage Fees, as applicable,
shall be proportionately reduced to the extent of the difference between the
applicable Minimum Throughput Capacity or the applicable Minimum Storage
Capacity and the amount that can be throughput or stored in the Assets (prorated
for the portion of the Contract Quarter during which such Minimum Throughput
Capacity or the Minimum Storage Capacity was unavailable).  Nothing in this
Section 8.7 shall be construed to limit any obligation of Owner under the
Interstate Commerce Act. Notwithstanding the foregoing, to the extent Owner is
not using any portion of the Pipelines (the “Open Assets”) during a Force
Majeure event set forth in Article XVII or the 12-month Notice Period set forth
in Article XVIII, Owner may market transportation services to third parties on
the Open Assets pursuant to one or more Third Party agreements without the
consent of Customer and the applicable Minimum Throughput Commitment will be
proportionately reduced to the extent of such Third Party usage; provided that
such Third Party agreements shall terminate following the end of the Force
Majeure Period or the restoration of Refinery operations, as applicable.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IX
CUSTODY, TITLE AND RISK OF LOSS

 

9.1                               Subject to Article XXVII, Customer shall, at
all times during the Term, retain exclusive title to the Materials stored or
transported by it in the Assets, and such Materials shall remain Customer’s
exclusive property.  Subject to Article XXVII, Customer hereby represents that,
at all times during the Term, it holds exclusive title to the Materials stored
or transported by it in the Assets (including the Crude Oil Linefill and the
Product Linefill), free and clear of any liens, security interests, encumbrances
and claims whatsoever, other than (a) Permitted Liens and (b) any liens,
security interests, encumbrances and claims with respect to which Customer has
entered into an agreement reasonably acceptable to Owner subordinating such
lien, security interest, encumbrance or claim to any applicable rights of Owner
hereunder.

 

9.2                               It is understood and agreed that (a) Customer
shall retain title to the Products stored at the Salt Wells Facilities, subject
to such Products being commingled with like Products belonging to Owner or other
parties, and (b) Products redelivered to Customer by Owner may not be identical
to Products delivered by Customer into Owner’s Salt Wells Facilities, but shall
be considered as fungible goods. However, with Owner’s prior written consent,
Customer may allow a Third Party to store Products in the Caverns by contract or
otherwise. In such event, Customer will continue to be liable for all
obligations and requirements set forth in this Agreement with respect to such
Third Party Product as if such Product were owned by Customer (including payment
of fees with respect thereto), Customer will continue to be liable for its own
acts and omissions under this Agreement, and the Third Party shall warrant in a
writing acceptable to Owner that it has title to all Product received, stored
and handled on its behalf by Owner pursuant to this Agreement.

 

9.3                               Title and risk of loss to all of the Materials
stored or transported in the Assets shall remain at all times with Customer. 
Customer shall, during each month, (a) be entitled to all volumetric gains in
the Materials stored or throughput through the Assets and (b) be responsible for
all Volume Losses in the Materials stored or throughput through the Assets up to
a maximum of 0.25 %.  If Volume Losses of any Materials exceed 0.25% during any
particular month, Owner shall pay Customer for the difference between the actual
loss and the 0.25% allowance at a price per Barrel for that Material based on
the most relevant applicable market price as agreed to by the Parties.

 

9.4                               During the Term, Owner shall hold all
Materials in the Assets solely as bailee, and represent and warrant that when
any such Materials are redelivered to Customer or any party designated by
Customer, they shall be delivered free and clear of any liens, security
interests, encumbrances and claims of any kind whatsoever created or caused to
be created by Owner, other than Permitted Liens. During the Term, none of Owner
or any of their Affiliates shall (and Owner shall not permit any of their
Affiliates or any other Person to) use any such Materials for any purpose other
than as permitted hereunder. Solely in its capacity as bailee, Owner shall have
custody of the Materials stored or transported under this Agreement from the
time such Material passes the applicable Delivery Point until such time that the
Material passes the applicable Redelivery Point.

 

23

--------------------------------------------------------------------------------


 

9.5                               Truck. For receipts and deliveries to or from
trucks, custody shall pass at the flange where the hoses at Owner’s facility
interconnect with the truck.

 

9.6                               Owner shall have no obligation to measure
volume gains and losses and, except as set forth in Section 9.3, shall have no
liability whatsoever for normal course volumetric losses that may result from
the offloading and throughput of the Materials at the Product Racks and the Rail
Racks, except if such volumetric losses are caused by the gross negligence or
willful misconduct of Owner. Subject to the preceding sentence, Customer will
bear any volumetric gains and losses that may result from the offloading and
throughput of the Materials at the Product Racks and the Rail Racks.

 

9.7                               Except as provided in Section 9.6, title and
the risk of loss or damage to the Materials shall remain at all times with
Customer, subject to any lien in favor of Owner under Applicable Laws. Owner
will have custody of Materials from (i) the time a railcar containing Materials
enters the Rail Racks and third-party locomotive crew has disembarked from, and
Owner’s or an Owner’s contractor’s locomotive crew has embarked onto, the
locomotive used to transfer railcars to the Rail Racks, until (ii) the offloaded
Materials pass through the first pipeline flange connecting the delivery line to
the Refinery.

 

9.8                               To the extent railcars are damaged and require
immediate and/or major repair, and cannot be safely offloaded at the Rail Racks,
such railcars will be moved to Owner’s bad order track at Customer’s sole risk
and expense. Owner will notify Customer in writing as soon as reasonably
practical that damaged railcars have been moved to the bad order track. Once on
the bad order track, Owner will use commercially reasonable efforts to offload
and repair or remove such damaged railcars at Customer’s sole risk and expense.
Measurements, title, custody, Materials quality and other data associated with
the bad order railcars will be coordinated between Owner and Customer on a
case-by-case basis. If Customer does not use commercially reasonable efforts to
promptly offload and repair or remove damaged railcars on the bad order track,
then 30 days after notification has been provided to Customer, Owner may
(a) remove such railcars from the Rail Racks to an alternate site at Customer’s
sole cost and expense, and (b) assess Customer a fee for any railcars remaining
on the bad order track. If at any time the number of materially damaged railcars
at the Rail Racks should exceed the capacity of the bad order track, Owner shall
promptly notify Customer, and if Customer does not immediately make suitable
arrangements to have sufficient damaged railcars repaired or removed from the
Rail Racks such that the damaged railcars no longer exceed the capacity of the
bad order track, then Owner may remove such railcars from the Rail Racks to an
alternate site at Customer’s sole cost and expense.

 

9.9                               To the extent railcars are damaged during the
offloading of the Materials, Customer shall not be responsible for any damage to
such railcars caused by an act or omission of Owner and its Affiliates, or any
of its respective employees, representatives, agents or contractors, except to
the extent that such damage to or loss of property was caused by the negligence,
gross negligence or willful misconduct of Customer

 

24

--------------------------------------------------------------------------------


 

ARTICLE X
CONDITION AND MAINTENANCE OF THE ASSETS

 

10.1                        Interruption of Service. Owner shall use reasonable
commercial efforts to minimize the interruption of service at the Assets and
shall use commercially reasonable efforts to minimize the impact of any such
interruption on Customer. Owner shall inform Customer at least 60 days in
advance (or promptly, in the case of an unplanned interruption) of any
anticipated partial or complete interruption of service of any Asset, including
relevant information about the nature, extent, cause and expected duration of
the interruption and the actions Owner is taking to resume full operations,
provided that Owner shall not have any liability for any failure to notify, or
delay in notifying, Customer of any such matters except to the extent Customer
has been materially damaged by such failure or delay.

 

10.2                        Maintenance and Repair Standards.

 

(a)                                 Subject to Force Majeure and interruptions
for planned repair and maintenance scheduled in advance and other routine repair
and maintenance consistent with industry standards, Owner shall maintain (i) the
Crude Oil Pipelines with sufficient aggregate capacity to throughput a volume of
Crude Oil at least equal to the Crude Oil Pipelines Minimum Throughput Capacity,
(ii) the Product Pipelines with sufficient aggregate capacity to throughput a
volume of Product at least equal to the Product Pipelines Minimum Throughput
Capacity, (iii) the Rail Racks with sufficient aggregate capacity to throughput
a volume of Materials at least equal to the Rail Rack Minimum Throughput
Capacity, (iv) the Product Racks with sufficient aggregate capacity to
throughput a volume of Product at least equal to the Product Racks Minimum
Throughput Capacity, (v) the Duncan Terminal with sufficient capacity to
throughput a volume of Product at least equal to the Duncan Terminal Minimum
Throughput Capacity, and (vi) the Storage Facilities with a capacity sufficient
to store a volume of Materials at least equal to the Minimum Storage Capacity.

 

(b)                                 Owner’s obligations may be temporarily
suspended during the occurrence of, and for the entire duration of, a Force
Majeure or interruptions for routine repair and maintenance consistent with
industry standards that prevent Owner from providing the applicable Minimum
Throughput Capacity or the Minimum Storage Capacity. To the extent Customer is
prevented for 30 or more days in any Contract Year from throughputting volumes
on the Pipelines or the Racks or through the Duncan Terminal equal to the daily
bpd amount used in calculation of the applicable Minimum Throughput Commitment,
or storing volumes equal to the applicable Minimum Storage Capacity for reasons
of Force Majeure or other interruption of service affecting the facilities or
assets of Owner, then, as applicable:

 

(i)                                     the applicable Minimum Throughput
Commitment shall be proportionately reduced to the extent of the difference
between the applicable Minimum Throughput Capacity and the amount that Owner can
effectively throughput in such Pipelines or Racks or through the Duncan Terminal
(prorated for the portion of the Contract Quarter during which the applicable
Minimum Throughput Capacity was unavailable) regardless of whether actual
throughput amounts prior to the reduction were below the applicable Minimum
Throughput Commitments; and/or

 

25

--------------------------------------------------------------------------------


 

(ii)                                  the Storage Fee shall be reduced by the
amount of $0.55 per Barrel (which amounts shall be adjusted in accordance with
the adjustments provided for in Section 8.2 and Section 8.6(c), if applicable,
and prorated for the portion of the applicable month during which such storage
was unavailable) for each Barrel less than the applicable Minimum Storage
Capacity that Owner is unable to store at the Storage Facilities regardless of
whether Customer actually used such storage capacity.

 

(c)                                  At such time as Owner is capable of
throughputting volumes equal to the full applicable Minimum Throughput Capacity
or storing volumes equal to the applicable Minimum Storage Capacity, as
applicable, Customer’s obligation to throughput the full applicable Minimum
Throughput Commitment and to pay the full Storage Fees shall be restored.

 

(d)                                 If for any reason, including, without
limitation, a Force Majeure event, the throughput of the Pipelines or the Racks
or Duncan Terminal or storage capacity of the Storage Facilities should fall
below the applicable Minimum Throughput Capacity or the Minimum Storage
Capacity, respectively, then with due diligence and dispatch, Owner shall make
repairs to the Assets to restore the capacity of the Assets to that required for
throughput of the applicable Minimum Throughput Capacity and/or required for
storing of the applicable Minimum Storage Capacity (“Restoration”). Except as
provided below in Section 10.3, all of such Restoration shall be at Owner’s cost
and expense, unless the damage creating the need for such repairs was caused by
the negligence or willful misconduct of Customer, its employees, agents or
customers. Owner shall maintain the Assets in good working order, reasonable
wear and tear excepted.

 

10.3                        Capacity Resolution. In the event of the failure of
Owner to maintain (a) the Pipelines with sufficient capacity to throughput the
applicable Minimum Throughput Capacity or (b) the Storage Facilities with a
capacity sufficient to store a volume of Materials at least equal to the
applicable Minimum Storage Capacity, then either Party shall have the right to
call a meeting between executives of both Parties by providing at least two
Business Days’ advance written notice. Any such meeting shall be held at a
mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution. At the meeting, the Parties will negotiate in good faith
with the objective of reaching a joint resolution for the Restoration which
will, among other things, specify steps to be taken by Owner to fully accomplish
the Restoration and the deadlines by which the Restoration must be completed
(the “Capacity Resolution”). Without limiting the generality of the foregoing,
the Capacity Resolution shall set forth an agreed upon time schedule for the
Restoration activities. Such time schedule shall be reasonable under the
circumstances, consistent with customary pipeline transportation and terminal
industry standards and shall take into consideration Owner’s economic
considerations relating to costs of the repairs and Customer’s requirements
concerning its refining and marketing operations. Owner shall use commercially
reasonable efforts to continue to provide throughput of the Materials, to the
extent the Pipelines have capability of doing so, during the period before
Restoration is completed. In the event that Customer’s economic considerations
justify incurring additional costs to complete the Restoration in a more
expedited manner than the time schedule determined in accordance with the
preceding sentence, Customer may require Owner to expedite the Restoration to
the extent reasonably possible, subject to Customer’s payment, in advance, of
the estimated incremental costs to be incurred as a result of the expedited time
schedule. In the event the Parties agree to an expedited Restoration plan
wherein Customer agrees to fund a portion of the Restoration cost, then neither
Party shall have the right

 

26

--------------------------------------------------------------------------------


 

to terminate this Agreement pursuant to Section 17.2 below so long as such
Restoration is completed with due diligence and dispatch, and Customer shall pay
its portion of the Restoration cost to Owner in advance based on a good faith
estimate based on reasonable engineering standards. Upon completion, Customer
shall pay the difference between the actual portion of Restoration costs to be
paid by Customer pursuant to this Section 10.3 and the estimated amount paid
under the preceding sentence within 30 days after receipt of Owner’s invoice
therefor, or, if appropriate, Owner shall pay Customer the excess of the
estimate paid by Customer over Owner’s actual costs as previously described
within 30 days after completion of the Restoration.

 

10.4                        Owner will endeavor to ensure that no Materials
shall be contaminated with scale or other materials, chemicals, water or any
other impurities. In lieu of any obligation to indemnify the Customer
Indemnitees pursuant to Section 20.1 with respect to any such contamination,
Owner may, at its sole option, require Customer, at Owner’s sole expense, to
reprocess or otherwise treat any such contaminated Materials to restore those
Materials to salable condition.

 

10.5                        Customer shall not deliver to the Assets any
Materials or fuel additives which: (a) would in any way be injurious to the
Assets; or (b) may not be lawfully stored at the Assets. Subject to Customer’s
compliance with its obligations hereunder with respect to the quality of
Materials and fuel additives delivered hereunder, any and all Materials that
leave the Assets shall meet all relevant ASTM, United States Environmental
Protection Agency, federal and state specifications, and shall not leave the
Assets in the form of a sub-octane grade product.

 

10.6                        Owner will store each grade of Product in separate
Refinery Product Storage Tanks and avoid any contamination of one Product by
another or any degradation of the quality of any Product that would impact
Customer’s ability to market or sell such Product in a timely fashion. In
addition, Owner will endeavor to ensure that no Products shall be contaminated
with scale or other materials, chemicals, water or any other impurities. In lieu
of any obligation to indemnify Customer Indemnitees pursuant to Section 20.1
with respect to any such contamination, Owner may, at its sole option, require
Customer, at Owner’s sole expense, to reprocess or otherwise treat any such
contaminated Products to restore those Products to salable condition.

 

10.7                        Subject to Customer’s obligations under the other
Transaction Agreements, Owner shall, at its sole cost and expense, take all
actions reasonably necessary or appropriate to obtain, apply for, maintain,
monitor, renew, and/or modify as appropriate, any Permit pertaining or relating
to the operation of the Assets (the “Required Permits”) as presently operated.
Owner shall not do anything in connection with the performance of their
obligations under this Agreement that causes a termination or suspension of the
Required Permits.

 

10.8                        The execution of this Agreement by the Parties does
not confer any obligation or responsibility on Customer in connection with:
(a) any existing or future environmental condition at the Assets, including the
presence of a regulated or hazardous substance on or in environment media at the
Assets (including the presence in surface water, groundwater, soils or
subsurface strata, or air), including the subsequent migration of any such
substance; (b) any Environmental Law; (c) the Required Permits; or (d) any
requirements arising under or relating to any Applicable Law pertaining or
relating to the operation of the Assets.

 

27

--------------------------------------------------------------------------------


 

10.9                        Notwithstanding anything to the contrary herein,
Owner shall be the operator of the Assets in all respects, and Customer shall
have no power or authority to direct the activities of Owner or to exert control
over the operation of the Assets or any portion thereof.

 

10.10                 Materials may require the application of heat or steam by
Owner to maintain the same in a liquid free-flowing or pumpable state. Owner
agrees to provide the required heat at Owner’s cost. Recalibration or strapping
of the Assets may be performed from time to time in accordance with the terms of
the Supply and Offtake Agreement.

 

10.11                 Salt Wells.

 

(a)                                 Owner shall maintain brine levels sufficient
to permit the requested injections and withdrawals of Product at the Salt Wells
Facilities; provided, however, that Owner shall not be obligated to maintain
brine levels at a level in excess of the maximum brine system storage capacity
as of the Commencement Date, which is 78,000 Barrels in each of two ponds
(156,000 Barrels total). The Parties acknowledge that this is less than the
combined capacity of the Salt Wells Facilities. Owner shall maintain the
capability to pump to or from the Salt Wells Facilities at a combined rate of
9,600 Barrels per day subject to brine pond capacity. Without limiting the
foregoing, Owner’s redelivery of Product to Customer will be subject to
operating conditions, rates of delivery, delivery pressures, scheduling and
other requirements of the Salt Wells Facilities and the applicable Pipeline to
which Product is to be redelivered.

 

(b)                                 Owner shall have the right to sample all
Products nominated by Customer for delivery into the Salt Well Facilities, and
may refuse to take delivery of any Product into the Salt Well Facilities if such
Product does not meet the specifications set forth on Schedule F. If Owner takes
delivery of any Product into the Salt Well Facilities and within a commercially
reasonable period of time determines that such Product does not meet the
specifications set forth on Schedule F, Owner shall promptly provide notice to
Customer. In such event, Customer shall take redelivery of such non-conforming
Product and shall indemnify Owner for any Loss to the Salt Wells Facilities
caused by such non-conforming Product. If a sample indicates presence of Product
that does not meet specifications, Customer shall be promptly informed. The
quality of the Product delivered to Owner will be verified by pipeline batch
specifications, a refinery analysis, supplier’s certificate or, at Customer’s
request, an independent laboratory’s analysis. Owner will be responsible for the
appointment and cost of its own sampling, testing, and/or other laboratory
services with respect to sampling the Product. Customer will be responsible for
any costs associated with an independent laboratory analysis requested by it.
For any service or function requested by Customer not specifically provided for
in this Agreement, Owner may provide such service at its actual cost, or may
retain a Third Party to provide such service, as agreed in advance by the
Parties in writing.

 

(c)                                  Owner will make reasonable efforts to
minimize any commingling of dissimilar Products transferred within the Caverns’
storage system unless requested by Customer. Customer acknowledges, accepts, and
waives its right to claim damages for contamination of Customer’s Products due
to commingling, line displacements and/or use of common lines or for actions
resulting from Customer’s request pursuant to the preceding sentence.

 

28

--------------------------------------------------------------------------------


 

10.12                 Tank Maintenance. For each calendar year, Owner shall
prepare a plan (the “Proposed Tank Plan”) specifying, for each Contract Quarter
during such calendar year, (x) any schedule of maintenance or restoration plans
with respect to the Storage Facilities and (y) the aggregate available storage
capacity of the Storage Facilities for such quarter. Customer shall have a
period of 30 days from receipt of the Proposed Tank Plan to approve the Proposed
Tank Plan or propose modifications, subject to Owner’s agreement, to the
Proposed Tank Plan, which Owner shall consider in good faith, taking into
account the parties’ respective commercial requirements. If no modifications are
proposed by Customer during such 30 day period, the Proposed Tank Plan shall be
deemed approved.

 

10.13                 Terminal and Rack Maintenance.

 

(a)                                 The Parties agree to cooperate with each
other in establishing the start date of any non-emergency maintenance of the
Duncan Terminal and the Racks that would result in any part of the Duncan
Terminal or the Racks being out of service (“Terminal Maintenance”) so as to not
unnecessarily interfere with any of Customer’s purchase or sale commitments or
to otherwise accommodate, to the extent reasonably practicable, other commercial
or market considerations that Customer deems relevant.

 

(b)                                 Owner agrees that it will use commercially
reasonable efforts, consistent with good industry standards and practices, to
complete (and to cause any third parties to complete) any non-emergency Terminal
Maintenance as promptly as practicable. Owner shall provide Customer with an
initial estimate of the period of any non-emergency Terminal Maintenance and
shall regularly update Customer as to the progress of such Terminal Maintenance.
If Owner determines that the expected completion date for Terminal Maintenance
has or is likely to change by 30 days or more, it shall promptly notify Customer
of such determination.

 

10.14                 Month End Inventory.

 

(a)                                 As of 11:59:59 p.m., CPT, on the last day of
each month, Owner shall apply the Volume Determination Procedures to the Assets,
and based thereon shall determine for such month (i) the aggregate volume of
Crude Oil held in the Assets at that time, plus the Crude Oil Linefill at that
time (the “Actual Month End Crude Volume”) and (ii)  for each Product, the
aggregate volume of such Product held in the Assets at that time, plus the
Product Linefill for such Product at that time (each, an “Actual Month End
Product Volume”). Owner shall notify Customer of the Actual Month End Crude
Volume and each Actual Month End Product Volume by no later than 5:00 p.m., CPT,
on the fifth Business Day thereafter.

 

(b)                                 At the cost and expense of Customer,
Customer may, or may have a Supplier’s Inspector, witness all or any aspects of
the Volume Determination Procedures as Customer shall direct. If, in the
judgment of Customer or a Supplier’s Inspector, the Volume Determination
Procedures have not been applied correctly, then Owner will reasonably cooperate
with Customer, or such Supplier’s Inspector, to ensure the correct application
of the Volume Determination Procedures, including making such revisions to the
Actual Month End Crude Volume and any Actual Month End Product Volume as may be
necessary to correct any such errors.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XI
INSPECTION AND ACCESS RIGHTS

 

11.1                        At any reasonable times during normal business hours
and upon reasonable prior notice, Customer and its representatives (including
one or more Supplier’s Inspector) shall have the right to enter and exit Owner’s
premises in order to have access to the Assets, to observe the operations of the
Assets and to conduct such inspections as Customer may wish to have performed in
connection with this Agreement, including the right to inspect, gauge, measure,
take product samples or take readings at any of the Assets on a spot basis.
Without limiting the generality of the foregoing, Owner shall regularly grant
Supplier’s Inspector such access from the last day of each month until the third
Business Day of the ensuing month. Notwithstanding any of the foregoing, if an
Event of Default with respect to Owner has occurred and is continuing, Customer
and its representatives and agents shall have unlimited and unrestricted access
to the Assets for so long as such Event of Default continues.

 

11.2                        When accessing the facilities of Owner, Customer and
its representatives (including one or more Supplier’s Inspectors) shall at all
times comply with Applicable Law and such safety directives and guidelines as
may be furnished to Customer by Owner in writing from time to time.

 

ARTICLE XII
ANCILLARY SERVICES

 

12.1                        From time to time during the Term, Customer may
request that Owner perform additional throughput, handling and measuring
services not provided for herein (collectively, “Services”).  If any such
Services are requested by Customer, then the Parties shall negotiate in good
faith to determine whether such Services shall be provided and the appropriate
rates to be charged for such Services.

 

12.2                        Customer may, in its discretion, provide written
instructions relating to specific Services it is requesting or provide standing
written instructions relating to ongoing Services. Customer may, at any time on
reasonable prior notice, revoke or modify any instruction it has previously
given, whether such previous instructions relate to a specific Service or are
instructions relating to an ongoing Service or Services. Owner shall not be
required to perform any requested Services that it reasonably believes violates
Applicable Law or will materially adversely interfere with, or be detrimental
to, the operation of the Assets.

 

12.3                        For all purposes hereunder, any jobbers,
distributors, carriers, haulers and other customers designated in writing or
otherwise by Customer to have loading privileges under this Agreement or having
possession of any loading device furnished to Customer pursuant to this
Agreement, together with their respective officers, servants and employees,
shall, when they access the Assets, be deemed to be representatives of Customer
and subject to the applicable terms of this Agreement, and any such Person shall
enter into an appropriate access agreement with Owner with respect to such
access.

 

30

--------------------------------------------------------------------------------


 

ARTICLE XIII
SCHEDULING AND MEASUREMENTS

 

13.1                        Customer shall provide notice to Owner prior to each
calendar month as to (a) the estimated quantities of Products that it expects to
deliver to the Storage Facilities; and (b) the estimated quantities of Materials
that it expects to throughput on the Pipelines and the Racks.

 

13.2                        The volume of the Materials received into and
redelivered out of the Storage Facilities shall be measured daily by Owner using
the applicable tank gauges. The volume of the Materials transported on the
Pipelines shall be measured daily by Owner, using the applicable meters.  Volume
measurements shall be made as provided in Article 11 of the Supply and Offtake
Agreement. Owner shall provide Customer with (i) daily reports showing the tank
gauges and meter readings for the prior day and (ii) monthly reports reflecting
all Materials movements during that month.

 

13.3                        Owner shall provide Customer with reasonable prior
notice of any periodic testing and calibration of any measurement facilities
providing measurement of Materials at the Assets, and Owner shall permit
Customer to observe such testing and calibration. In addition, Owner shall
provide Customer with any documentation regarding the testing and calibration of
the measurement facilities.

 

13.4                        Scheduling and Accepting Deliveries.

 

(a)                                 Owner will schedule movements and accept
deliveries of Materials in a manner that permits Customer to utilize the Assets
in substantially the same manner as it did prior to the Commencement Date.

 

(b)                                 All deliveries hereunder shall be made in
accordance with the scheduling procedures and processes mutually agreed upon by
the Parties.

 

(c)                                  Both Parties shall abide by all Applicable
Laws and ordinances and all rules and regulations which are promulgated by the
Parties or the railroad or posted at the Assets, with respect to the use of such
facilities as herein provided. It is understood and agreed by Customer that
these rules and regulations may be changed, amended or modified by Owner at any
time. All changes, amendments and modifications shall become binding upon
Customer 10 days following receipt by Customer of a copy thereof.

 

13.5                        Documentation. Owner shall furnish Customer with the
following reports covering services hereunder involving Customer’s Materials:

 

(a)                                 Within 10 Business Days following the end of
the month, a statement showing, by Material: (i) Customer’s monthly aggregate
deliveries into the Assets; and (ii) a calculation of all Customer’s fees under
this Agreement.

 

(b)                                 A copy of any meter calibration report, to
be available for inspection upon reasonable request by Customer following any
calibration.

 

31

--------------------------------------------------------------------------------


 

13.6                        Materials Quantity Measurement. All quantities of
Materials received at the Rail Racks shall be calculated based on the weight of
such Materials as indicated on the applicable railcar bill of lading and the
actual API gravity of such Materials in net Barrels using the applicable API and
ASTM or equivalent standards. Owner shall, in its reasonable discretion,
reconcile such calculation with the quantity indicated by custody transfer meter
to the extent a material discrepancy exists between such calculation and the
quantity indicated by custody transfer meter.  All quantities shall be adjusted
to net Gallons in accordance with ASTM D-1250 Petroleum Measurement Tables, or
the latest revisions thereof. If at any time that such bills of lading are not
available, quantities of Materials received at the Rail Racks shall be measured
by custody transfer metering in net Barrels using the applicable API and ASTM or
equivalent standards.  Customer shall provide Owner with all reasonable
documentation with respect to the volumes offloaded and throughput at the Rail
Racks, including inspection reports, meter tickets or other similar
documentation within three Business Days of completion of train discharge.

 

13.7                        Demurrage. Owner will not pay demurrage, except
(a) if such demurrage is the result of Owner’s gross negligence or willful
misconduct, or (b) to the extent caused by Owner’s contractors, subcontractors
or agents, and then only up to the amounts Owner is able to recover from its
contractors, subcontractor and/or agents.

 

ARTICLE XIV
ADDITIONAL COVENANTS

 

14.1                        Owner hereby:

 

(a)                                 agrees that it shall not sell, shall have no
interest in and, except as provided in Section 14.1(c), shall not permit the
creation of, or suffer to exist, any security interest, lien, encumbrance,
charge or other claim of any nature (other than Permitted Liens) with respect to
any of the Materials;

 

(b)                                 (i) confirms that it will post at the
Storage Facilities such reasonable placards as Customer requests stating that
Customer or its assignee is the owner of all Materials held in the Storage
Facilities and (ii) agrees that it will take all actions reasonably necessary to
maintain such placards in place for the Term;

 

(c)                                  acknowledges and agrees that Customer may
file a UCC-1 financing statement with respect to the Materials stored in the
Storage Facilities, and Owner shall cooperate with Customer in executing such
financing statements;

 

(d)                                 agrees to provide all pumping and transfer
services with respect to the Assets as Customer may from time to time reasonably
request with respect to any Material;

 

(e)                                  agrees to permit Customer’s personnel to
have rights of access to and egress from the Refinery by crossing over, around
and about the Refinery for any purpose related to this Agreement, including but
not limited to enforcing its rights and interests under this Agreement; provided
that (i) Customer’s personnel shall follow routes and paths designated by Owner
or security personnel employed by Owner, (ii) Customer’s personnel shall observe
all security, fire and safety regulations while, in around or about the
Refinery, and (iii) Customer shall be liable for any damage directly caused by
the negligence or tortious conduct of such personnel;

 

32

--------------------------------------------------------------------------------


 

(f)                                   agrees to maintain all necessary leases,
easements, licenses and rights-of-way necessary for the operation and
maintenance of the Assets;

 

(g)                                  agrees to replace, maintain and/or repair
any part of the Assets which may be destroyed or damaged by the elements, acts
of God, fire, floods, or any other cause excluding damage or destruction caused
by the negligence or tortious conduct of Customer’s personnel;

 

(h)                                 agrees to furnish any and all fuel, power
and pumping equipment, together with all personnel necessary to transport
Materials in accordance with the terms of this Agreement;

 

(i)                                     agrees that, in the event of any
Materials spill, leak or discharge or any other pollution under Environmental
Law caused by or in connection with the use of any Asset, Owner shall promptly
commence containment or clean-up operations as required by any Governmental
Authorities or Applicable Law or as Owner deems appropriate or necessary and
shall notify or arrange to notify Customer immediately of any such spill, leak
or discharge and of any such operations; and

 

(j)                                    agrees to refrain from changing the fees
hereunder except in accordance with Section 8.1, Section 8.2 and Section 8.6.

 

14.2                        Customer hereby agrees:

 

(a)                                 to replace or repair, at its own expense,
any part of the Assets which may be destroyed or damaged through any act or
omission of Customer, its agents or employees or any Supplier’s Inspector;

 

(b)                                 to not make any alteration, additions or
improvements to the Assets or remove any part thereof, without the prior written
consent of Owner, such consent to be at Owner’s sole discretion;

 

(c)                                  to refrain from challenging, and from
encouraging or assisting any other Person in challenging, in any forum the fees
hereunder and modifications to the fees in accordance with Section 14.1(j) of
this Agreement;

 

(d)                                 to support any change to the fees hereunder
in accordance with Section 14.1(j) of this Agreement, including through
appropriate filings with the FERC; and

 

(e)                                  agrees that, in the event of any Materials
spill, leak or discharge or any other pollution under Environmental Law caused
by or in connection with the use of the Refinery, Customer shall promptly
commence containment or clean-up operations as required by any Governmental
Authorities or Applicable Law or as Customer deems appropriate or necessary and
shall notify or arrange to notify Owner immediately of any such spill, leak or
discharge and of any such operations.

 

14.3                        Each Party hereby agrees that:

 

(a)                                 it shall, in the performance of its
obligations under this Agreement, comply in all material respects with
Applicable Law, including all Environmental Law. Each Party shall

 

33

--------------------------------------------------------------------------------


 

maintain the records required to be maintained by Environmental Law and shall
make such records available to the other Parties upon reasonable request. Each
Party also shall immediately notify the other Parties of any violation or
alleged violation of any Environmental Law relating to any Materials stored
under this Agreement and, upon request, shall provide to the other Parties all
evidence of environmental inspections or audits by any Governmental Authority
with respect to such Materials; and

 

(b)                                 all records or documents provided by any
Party to any of the other Parties shall, to the knowledge of such Party,
accurately and completely reflect the facts about the activities and
transactions to which they relate. Each Party shall promptly notify the other
Parties if at any time such Party has reason to believe that any records or
documents previously provided to any of the other Parties no longer are accurate
or complete.

 

14.4                        Limited Guaranty by Delek US.  Delek US hereby
unconditionally and irrevocably guarantees to Owner the due and punctual payment
of all sums payable by Customer under this Agreement. In the case of the failure
of Customer to make any such payment as and when due, Delek US hereby agrees to
make such payment or cause such payment to be made, promptly upon written demand
by Owner to Delek US, but any delay in providing such notice shall not under any
circumstances reduce the liability of Customer or operate as a waiver of
Customer’s right to demand payment.

 

ARTICLE XV
REPRESENTATIONS

 

15.1                        Owner represents and warrants to Customer that
(a) this Agreement, the rights obtained and the duties and obligations assumed
by Owner hereunder, and the execution and performance of this Agreement by
Owner, do not violate any Applicable Law with respect to Owner or any of its
properties or assets, the terms and provisions of Owner’s organizational
documents or any agreement or instrument to which Owner or any of its properties
or assets are bound or subject; (b) the execution and delivery of this Agreement
by Owner has been authorized by all necessary limited liability company or other
action; (c) Owner has the full and complete authority and power to enter into
this Agreement and to provide the services hereunder; (d) no further action on
behalf of Owner, or consents of any other party (other than a Governmental
Authority), are necessary for the provision of services hereunder (except for
the consents of any Third Party holding a mortgage on the Assets or having
another interest therein which Owner covenants and represents it has obtained);
and (e) upon execution and delivery by Owner, this Agreement shall be a valid
and binding agreement of Owner enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).

 

15.2                        Customer represents and warrants to Owner that
(a) this Agreement, the rights obtained and the duties and obligations assumed
by Customer hereunder, and the execution and performance of this Agreement by
Customer, do not violate any Applicable Law with respect to Customer or any of
its property or assets, the terms and provisions of Customer’s organizational
documents or any agreement or instrument to which Customer or any of its
property or assets are

 

34

--------------------------------------------------------------------------------


 

bound or subject; (b) the execution and delivery of this Agreement by Customer
has been authorized by all necessary limited partnership or other action;
(c) Customer has the full and complete authority and power to enter into this
Agreement; (d) no further action on behalf of Customer, or consents of any other
party (other than a Governmental Authority), are necessary for the provision of
services hereunder (except for the consents of any Third Party holding a
mortgage on the Assets or having another interest therein); and (e) upon
execution and delivery by Customer, this Agreement shall be a valid and binding
agreement of Customer enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).

 

15.3                        Each Party represents and warrants that all
capacities listed in this Agreement are the true and correct capacities for the
respective Assets as of the date hereof.

 

ARTICLE XVI
INSURANCE

 

16.1                        During the Term, each of Owner and Customer shall at
all times carry and maintain, or cause to be carried and maintained, with
reputable insurance companies reasonably acceptable to the other Party,
commercially reasonable insurance coverages and limits, including, in the case
of Customer, workers’ compensation and employer’s liability insurance.

 

ARTICLE XVII
FORCE MAJEURE

 

17.1                        In the event that a Party is rendered unable, wholly
or in part, by a Force Majeure event to perform its obligations under this
Agreement, then upon the delivery by such Party (the “Force Majeure Party”) of
written notice (a “Force Majeure Notice”) and full particulars of the Force
Majeure event within a reasonable time after the occurrence of the Force Majeure
event relied on, the obligations of the Parties, to the extent they are affected
by the Force Majeure event, shall be suspended for the duration of any inability
so caused; provided that (i) prior to the third anniversary of the Commencement
Date, Customer shall be required to continue to make payments (1) for the
Throughput Fees for Actual Shipments delivered under this Agreement, (2) the
Storage Fees, (3) the fees, if any, for Services performed under Article XII and
(4) for any Shortfall Payments unless, in the case of (2) or (4), the Force
Majeure event is an event that adversely affects Owner’s ability to perform the
applicable service it is required to perform under this Agreement in which case,
instead of the Storage Fees, Customer will pay the applicable per Barrel fee set
forth herein for Materials actually stored at the Storage Facilities, and
Customer will not be required to make Shortfall Payments, and (ii) from and
after the third anniversary of the Commencement Date, Customer shall be required
to continue to make payments (1) for the Throughput Fees for Actual Shipments
delivered under this Agreement, (2) the per Barrel storage fees set forth herein
for Materials actually stored at the Storage Facilities, and (3) for the fees,
if any, for Services provided under Article XII.  The Force Majeure Party shall
identify in such Force Majeure Notice the approximate length of time that it
believes in good faith such Force Majeure event shall continue (the “Force
Majeure Period”).  Customer shall be required to pay any amounts accrued and due
under this Agreement at the time of the Force Majeure event.  The cause of the
Force Majeure

 

35

--------------------------------------------------------------------------------


 

event shall so far as possible be remedied with all reasonable dispatch, except
that no Party shall be compelled to resolve any strikes, lockouts or other
industrial disputes other than as it shall determine to be in its best
interests. Prior to the third anniversary of the Commencement Date, any
suspension of the obligations of the Parties under this Section 17.1 as a result
of a Force Majeure event that adversely affects Owner’s ability to perform the
services it is required to perform under this Agreement shall extend the Term
for the same period of time as such Force Majeure event continues (up to a
maximum of one year) unless this Agreement is terminated under Section 17.2.

 

17.2                        If the Force Majeure Party advises in any Force
Majeure Notice that it reasonably believes in good faith that the Force Majeure
Period shall continue for more than 12 consecutive months beyond the third
anniversary of the Commencement Date, then at any time after the delivery of
such Force Majeure Notice, either Party may deliver to the other Party a notice
of termination (a “Termination Notice”), which Termination Notice shall become
effective not earlier than 12 months after the later to occur of (a) the
delivery of the Termination Notice and (b) the third anniversary of the
Commencement Date; provided, however, that such Termination Notice shall be
deemed cancelled and of no effect if the Force Majeure Period ends before the
Termination Notice becomes effective; provided, further, that if the Termination
Notice relates to a Force Majeure event that affects only a certain Asset, then
if and when such Termination Notice becomes effective, the termination effected
thereby shall apply only to the obligations hereunder with respect to such Asset
and shall not apply to the obligations hereunder with respect to the other
Assets. Upon the cancellation of any Termination Notice, the Parties’ respective
obligations hereunder shall resume as soon as reasonably practicable thereafter,
and the Term shall be extended by the same period of time as is required for the
Parties to resume such obligations (up to a maximum of one year). After (a) the
third anniversary of the Commencement Date or (b) the Expiration Date, and
following delivery of a Termination Notice, Owner may terminate this Agreement,
to the extent affected by the Force Majeure event, upon 60 days prior written
notice to Customer in order to enter into an agreement to provide any Third
Party the services provided to Customer under this Agreement; provided, however,
that Owner shall not have the right to terminate this Agreement for so long as
Customer continues to make Shortfall Payments.

 

ARTICLE XVIII
SUSPENSION OF REFINERY OPERATIONS

 

18.1                        Customer shall inform Owner at least 60 days in
advance (or promptly, in the case of an unplanned interruption) of any
anticipated partial or complete interruption of operations of the Refinery,
including relevant information about the nature, extent, cause and expected
duration of the interruption and the actions Customer and its Affiliates is
taking to resume full operations, provided that none of Customer and its
Affiliates shall have any liability for any failure to notify, or delay in
notifying, Owner of any such matters except to the extent Owner has been
materially damaged by such failure or delay.

 

18.2                        From and after the second anniversary of the
Commencement Date, in the event that Customer and its Affiliates decide to
permanently or indefinitely suspend refining operations at the Refinery for a
period that shall continue for at least 12 consecutive months, Customer may
provide written notice to Owner of Customer’s intent to terminate this Agreement
(the “Suspension Notice”).  Such Suspension Notice shall be sent at any time
(but not prior to the second anniversary of the Commencement Date) after
Customer has notified Owner of such

 

36

--------------------------------------------------------------------------------


 

suspension and, upon the expiration of the period of 12 months (which may run
concurrently with the 12-month period described in the immediately preceding
sentence) following the date such notice is sent (the “Notice Period”), this
Agreement shall terminate.  If Customer notifies Owner, more than two months
prior to the expiration of the Notice Period, of Customer’s or its Affiliates’
intent to resume operations at the Refinery, then the Suspension Notice shall be
deemed revoked and this Agreement shall continue in full force and effect as if
such Suspension Notice had never been delivered.  Subject to Section 17.1 and
Section 18.3, during the Notice Period, Customer shall remain liable for
Shortfall Payments and the Monthly Expansion Capital Amount.  During the Notice
Period, Owner may terminate this Agreement upon 60 days’ prior written notice to
Customer in order to enter into an agreement to provide any Third Party the
services provided to Customer under this Agreement; provided, however, that
Owner shall not have the right to terminate this Agreement for so long as
Customer continues to make Shortfall Payments.

 

18.3                        If refining operations at the Refinery are suspended
for any reason (including refinery turnaround operations and other scheduled
maintenance), then Customer shall remain liable for Shortfall Payments and the
Monthly Expansion Capital Amount under this Agreement for the duration of the
suspension, unless and until this Agreement is terminated as provided above. 
Customer shall provide at least 30 days’ prior written notice of any suspension
of operations at the Refinery due to a planned turnaround or scheduled
maintenance, provided that Customer shall not have any liability for any failure
to notify, or delay in notifying, Owner of any such suspension except to the
extent Owner has been materially damaged by such failure or delay.

 

ARTICLE XIX
EVENT OF DEFAULT: REMEDIES UPON EVENT OF DEFAULT

 

19.1                        Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:

 

(a)                                               Any Party fails to make
payment when due (i) under Article VIII within one Business Day after a written
demand therefor or (ii) under any other provision hereof within five Business
Days; or

 

(b)                                               Other than a default described
in Section 19.1(a) or Section 19.1(c), Customer or Owner fails to perform any
material obligation or covenant to the other under this Agreement, which is not
cured to the reasonable satisfaction of any other Party within 30 days after the
date that such Party receives written notice that such obligation or covenant
has not been performed; or

 

(c)                                                Any Party breaches any
representation or warranty made or deemed to have been made by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made; provided,
however, that if such breach is curable, such breach is not cured to the
reasonable satisfaction of the other Party within 30 days after the date that
such Party receives notice that corrective action is needed; or

 

(d)                                               Any Party becomes Bankrupt.

 

37

--------------------------------------------------------------------------------


 

19.2                        Without limiting any other provision of this
Agreement, if an Event of Default with respect to Customer or Owner (such
defaulting Party, the “Defaulting Party”) has occurred and is continuing, the
Non-Defaulting Party shall have the right, immediately and at any
time(s) thereafter, to terminate this Agreement in accordance with Section 2.2.

 

19.3                        Without limiting any other rights or remedies
hereunder, if an Event of Default occurs and Customer is the Non-Defaulting
Party, Customer may, in its discretion, (a) reclaim and repossess any and all of
its Materials held at the Assets or elsewhere on Owner’s premises, and
(b) otherwise arrange for the disposition of any of its Materials in such manner
as it elects.

 

19.4                        If an Event of Default occurs, the Non-Defaulting
Party may, without limitation on its rights under this Article XIX, set off
amounts which the Defaulting Party owes to it against any amounts which it owes
to the Defaulting Party under this Agreement (whether or not then due). Any net
amount due hereunder shall be payable by the Party owing such amount within one
Business Day of termination.

 

19.5                        The Non-Defaulting Party’s rights under this
Article XIX shall be in addition to, and not in limitation of, any other rights
which the Non-Defaulting Party may have (whether by agreement, operation of law
or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all Losses
incurred in the exercise of any remedies hereunder.

 

ARTICLE XX
INDEMNIFICATION

 

20.1                        By Owner. Owner shall pay to, reimburse, defend,
indemnify and hold harmless Customer, its Affiliates, and their respective
directors, officers, employees, representatives, agents, contractors, successors
and permitted assigns (collectively, the “Customer Indemnitees”) for, from and
against any Losses incurred by a Customer Indemnitee arising out of (i) any
breach by Owner of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Owner made herein or in
connection herewith, or (ii) injury, disease, or death of any Person or damage
to or loss of any property, fine or penalty, any of which is caused by Owner,
its Affiliates or any of their respective employees, representatives, agents or
contractors in the exercise of any of the rights granted hereunder or the
handling, storage, transportation or disposal of any Materials hereunder, except
to the extent that such injury, disease, death, or damage to or loss of property
was caused by the gross negligence or willful misconduct on the part of the
Customer Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors; provided, however, that any Losses for
environmental matters arising from the full or partial failure of API 653 Tanks
prior to the applicable API 653 Inspection Date (each as defined in the Asset
Purchase Agreement) shall not be included in the indemnity provided in this
Section 20.1. Notwithstanding the foregoing, Owner’s liability to the Customer
Indemnitees pursuant to this Section 20.1 shall be net of any insurance proceeds
actually received by the Customer Indemnitees or any of their respective
Affiliates from any Third Party with respect to or on account of the Loss which
is the subject of the indemnification claim. Customer agrees that it shall, and
shall cause the other Customer Indemnitees to, (x) use all commercially
reasonable efforts to pursue the collection of all insurance proceeds to which
any of the Customer Indemnitees

 

38

--------------------------------------------------------------------------------


 

are entitled with respect to or on account of any such Loss, (y) notify Owner of
all potential claims against any Third Party for any such insurance proceeds,
and (z) keep Owner fully informed of the efforts of the Customer Indemnitees in
pursuing collection of such insurance proceeds.

 

20.2                        By Customer. Customer shall pay to, reimburse,
defend, indemnify and hold harmless Owner, its Affiliates, and their respective
directors, officers, employees, representatives, agents, contractors, successors
and permitted assigns (collectively, the “Owner Indemnitees”) for, from and
against any Losses incurred by an Owner Indemnitee arising out of (i) any breach
by Customer of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of Customer made herein or in
connection herewith, or (ii) injury, disease, or death of any person or damage
to or loss of any property, fine or penalty, any of which is caused by Customer,
its Affiliates or any of their respective employees, representatives, agents or
contractors in the exercise of any of the rights granted hereunder or the
handling, storage, transportation or disposal of any Materials hereunder, except
to the extent that such injury, disease, death, or damage to or loss of property
was caused by the gross negligence or willful misconduct on the part of the
Owner Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors; provided, however, that any Losses for
environmental matters with respect to API 653 Tanks prior to the applicable API
653 Inspection Date (each as defined in the Asset Purchase Agreement) shall not
be included in the indemnity provided in this Section 20.2. Notwithstanding the
foregoing, Customer’s liability to the Owner Indemnitees pursuant to this
Section 20.2 shall be net of any insurance proceeds actually received by the
Owner Indemnitees or any of their respective Affiliates from any Third Party
with respect to or on account of the Loss which is the subject of the
indemnification claim. Owner agrees that it shall, and shall cause the other
Owner Indemnitees to, (x) use all commercially reasonable efforts to pursue the
collection of all insurance proceeds to which any of the Owner Indemnitees are
entitled with respect to or on account of any such Loss, (y) notify Customer of
all potential claims against any Third Party for any such insurance proceeds,
and (z) keep Customer fully informed of the efforts of the Owner Indemnitees in
pursuing collection of such insurance proceeds.

 

20.3                        THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.

 

20.4                        Transaction Agreements. The Transaction Agreements
contain additional indemnity provisions. The indemnities contained in this
Article XX are in addition to and not in lieu of the indemnity provisions
contained in any other Transaction Agreement. Any indemnification obligation of
Customer to Owner on the one hand, or Owner to Customer on the other hand,
pursuant to this Article XX shall be reduced by an amount equal to any
indemnification actually recovered by such party pursuant to any Transaction
Agreement to the extent that such other indemnification recovery arises out of
the same event or circumstance giving rise to the indemnification obligation of
Customer or Owner, respectively.

 

39

--------------------------------------------------------------------------------


 

ARTICLE XXI
LIMITATION ON DAMAGES

 

21.1                        EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS
WITH RESPECT TO CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR LOSSES
HEREUNDER IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR SPECIFIC PERFORMANCE, LOST PROFITS, DIMINUTION IN VALUE 
OR OTHER BUSINESS INTERRUPTION DAMAGES (IN EACH CASE, TO THE EXTENT NOT A DIRECT
LOSS), OR SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES
(COLLECTIVELY REFERRED TO AS “SPECIAL DAMAGES”), IN TORT, CONTRACT OR OTHERWISE,
OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE PERFORMANCE, THE
SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE TERMINATION OF THIS
AGREEMENT. EACH PARTY ACKNOWLEDGES ITS DUTY TO MITIGATE DAMAGES HEREUNDER.

 

ARTICLE XXII
AUDIT AND INSPECTION

 

22.1                        During the Term, Customer and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by Owner,
or any of their contractors and agents, which relate to this Agreement, and
shall have the right to audit such records at any reasonable time or times
during the Term of this Agreement and for a period of up to three years after
termination of this Agreement. Claims as to shortage in quantity or defects in
quality shall be made by written notice within 30 days after the delivery in
question or shall be deemed to have been waived. The right to inspect or audit
such records shall survive termination of this Agreement for a period of two
years following the end of the Term. Owner shall preserve, and shall cause all
contractors or agents to preserve, all of the aforesaid documents for a period
of at least two years from the end of the Term.

 

ARTICLE XXIII
CONFIDENTIALITY

 

23.1                        Obligations. Each Party shall use commercially
reasonable efforts to retain the other Party’s Confidential Information in
confidence and not disclose the same to any Third Party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Article XXIII. Each Party further agrees to take the same care with the
other Party’s Confidential Information as it does with its own, but in no event
less than a reasonable degree of care.

 

23.2                        Required Disclosure. Notwithstanding Section 23.1,
if the receiving Party becomes legally compelled to disclose the Confidential
Information by a Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware

 

40

--------------------------------------------------------------------------------


 

that such a requirement to disclose might become effective, in order that, where
possible, the disclosing Party may seek a protective order or such other remedy
as the disclosing Party may consider appropriate in the circumstances. The
receiving Party shall disclose only that portion of the disclosing Party’s
Confidential Information that it is required to disclose and shall cooperate
with the disclosing Party in allowing the disclosing Party to obtain such
protective order or other relief.

 

23.3                        Return of Information. Upon written request by the
disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures and policies; provided, however, that any Confidential Information
retained by the receiving Party shall be maintained subject to confidentiality
pursuant to the terms of this Section 23.3, and such archived or back-up
Confidential Information shall not be accessed except as required by Applicable
Law.

 

23.4                        Receiving Party Personnel. The receiving Party will
limit access to the Confidential Information of the disclosing Party to those of
its employees, attorneys and contractors that have a need to know such
information in order for the receiving Party to exercise or perform its rights
and obligations under this Agreement (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any Third Party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.

 

23.5                        Survival. The obligation of confidentiality under
this Article XXIII shall survive the termination of this Agreement for a period
of two years.

 

ARTICLE XXIV
ASSIGNMENT

 

24.1                        Except as set forth in Article XXVII, Customer shall
not assign its rights or obligations hereunder without Owner’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that Customer shall be permitted to make a
collateral assignment of this Agreement solely to secure financing for Delek US
and its Affiliates.

 

24.2                        Owner shall not assign its rights or obligations
under this Agreement without the prior written consent of Customer, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (a) Owner may assign this Agreement without such consent in

 

41

--------------------------------------------------------------------------------


 

connection with a sale by Owner of all or substantially all of the Assets,
including by merger, equity sale, asset sale or otherwise, so long as the
transferee: (i) agrees to assume all of Owner’s obligations under this
Agreement; (ii) is financially and operationally capable of fulfilling the terms
of this Agreement, which determination shall be made by Owner in its reasonable
judgment; and (iii) is not a competitor of Customer, as determined by Customer
in good faith; and (b) Owner shall be permitted to make a collateral assignment
of this Agreement solely to secure financing for the Partnership and its
Affiliates.

 

24.3                        Any assignment that is not undertaken in accordance
with the provisions set forth above shall be null and void ab initio. A Party
making any assignment shall promptly notify the other Party of such assignment,
regardless of whether consent is required.

 

24.4                        This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.

 

24.5                        The Parties’ obligations hereunder shall not
terminate in connection with a Partnership Change of Control; provided, however,
that in the case of a Partnership Change of Control, Customer shall have the
option to extend the Term of this Agreement as provided in Section 2.1, without
regard to the notice periods provided in the fourth sentence of Section 2.1. 
Owner shall provide Customer with notice of any Partnership Change of Control at
least 60 days prior to the effective date thereof.

 

ARTICLE XXV
NOTICES

 

25.1                        All notices, requests, demands, and other
communications hereunder will be in writing and will be deemed to have been duly
given upon confirmation of actual delivery thereof: (a) by transmission by
facsimile or hand delivery; (b) mailed via the official governmental mail
system, sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) mailed by an internationally recognized
overnight express mail service such as FedEx, UPS, or DHL Worldwide; or (d) by
PDF document attached to an e-mail. All notices will be addressed to the Parties
at the respective addresses as follows:

 

if to Customer:

 

Alon USA, LP

c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn:  Chief Executive Officer
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.com

 

with a copy, which shall not constitute notice, to:

 

Alon USA, LP

c/o Delek US Holdings, Inc.
7102 Commerce Way

 

42

--------------------------------------------------------------------------------


 

Brentwood, TN 37027
Attn:  General Counsel
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.com

 

if to Owner:

 

DKL Big Spring, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Executive Officer
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.com

 

with a copy, which shall not constitute notice, to:

 

DKL Big Spring, LLC

c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.com

 

or to such other address or to such other Person as any Party will have last
designated by notice to the other Parties.

 

ARTICLE XXVI
MISCELLANEOUS

 

26.1                        Amendment; Modification; Waiver. This Agreement
(including any Schedules hereto) may be terminated, amended or modified only by
a written instrument executed by the Parties and approved by the conflicts
committee of the board of directors of the General Partner. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a duly authorized individual on behalf of the Party against which the
waiver is sought to be enforced. No waiver of any term or condition or of any
breach of this Agreement will be deemed or will constitute a waiver of any other
term or condition or of any later breach (whether or not similar), nor will such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

26.2                        Cumulative Remedies.  Unless otherwise specified
herein, each and every right granted to the Parties under this Agreement or
allowed it by law or equity, shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.

 

43

--------------------------------------------------------------------------------


 

26.3                        Nature of Transaction and Relationship of Parties.

 

(a)                                 This Agreement shall not be construed as
creating a partnership, association or joint venture among the Parties. It is
understood that Owner is an independent contractor with complete charge of its
employees and agents in the performance of its duties hereunder, and nothing
herein shall be construed to make Owner, or any employee or agent of Owner, an
agent or employee of Customer.

 

(b)                                 No Party shall have the right or authority
to negotiate, conclude or execute any contract or legal document with any Third
Party; to assume, create, or incur any liability of any kind, express or
implied, against or in the name of any of the other Parties; or to otherwise act
as the representative of any of the other Parties, unless expressly authorized
in writing by such other Party.

 

26.4                        Arbitration Provision. Any and all Disputes shall be
resolved through the use of binding arbitration using three arbitrators, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as supplemented to the extent necessary to determine any procedural
appeal questions by the Federal Arbitration Act (Title 9 of the United States
Code). If there is any inconsistency between this Section 26.4 and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 26.4 will control the rights and obligations of the Parties. Arbitration
must be initiated within the time limits set forth in this Agreement, or if no
such limits apply, then within a reasonable time or the time period allowed by
the applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. Respondent shall respond to Claimant within 30 days after receipt of
Claimant’s notice, identifying the arbitrator Respondent has appointed. If
Respondent fails for any reason to name an arbitrator within the 30-day period,
Claimant shall petition the American Arbitration Association for appointment of
an arbitrator for Respondent’s account. The two arbitrators so chosen shall
select a third arbitrator within 30 days after the second arbitrator has been
appointed. Claimant will pay the compensation and expenses of the arbitrator
named by or for it, and Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an arbitrator, if any, shall be paid by Respondent. Claimant and Respondent will
each pay one-half of the compensation and expenses of the third arbitrator. All
arbitrators must (a) be neutral parties who have never been officers, directors
or employees of Customer, Owner or any of their Affiliates and (b) have not less
than seven years of experience in the energy industry. The hearing will be
conducted in Houston, Texas and commence within 30 days after the selection of
the third arbitrator. Customer, Owner and the arbitrators shall proceed
diligently and in good faith in order that the award may be made as promptly as
possible. Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties. The
arbitrators shall have no right to grant or award Special Damages.

 

26.5                        Severability. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be valid and effective
under Applicable Law, but if any provision of this Agreement or the application
of any such provision to any Person or circumstance will be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability will not affect any other
provision hereof, and the Parties

 

44

--------------------------------------------------------------------------------


 

will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

 

26.6                        Entire Agreement. This Agreement (including its
Schedules), together with the Asset Purchase Agreement (including the Ancillary
Documents, as defined in the Asset Purchase Agreement), contains the entire and
exclusive agreement between the Parties with respect to the subject matter
hereof and there are no other promises, representations, or warranties affecting
it. The terms of this Agreement may not be contradicted, explained or supplanted
by any usage of trade, course of dealing or course of performance and any other
representation, promise, statement or warranty made by either Party or their
agents that differs in any way from the terms contained herein will be given no
force or effect.

 

26.7                        Governing Law. This Agreement shall be subject to
and governed by the laws of the State of Texas, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Agreement to the laws of another state.

 

26.8                        Counterparts. This Agreement may be executed in any
number of counterparts each of which, when so executed and delivered (including
by facsimile or portable document format (pdf)), will be deemed original but all
of which together will constitute one and the same instrument.

 

26.9                        No Third-Party Beneficiaries. This Agreement shall
be binding upon and inure solely to the benefit of each signatory hereto and
their successors and permitted assigns, and nothing in this Agreement, express
or implied, is intended to confer upon any other Person (other than the
indemnified parties with respect to ARTICLE XX or J. Aron with respect to
ARTICLE XXVII) any rights or remedies of any nature whatsoever under or by
reason of this Agreement.

 

26.10                 Time of the Essence. Time is of the essence with respect
to all aspects of each Party’s performance of any obligations under this
Agreement.

 

ARTICLE XXVII
J. ARON

 

27.1                        Designated Assignment. For a period from and
including the Commencement Date to the Expiration Date (the “Designation
Period”), Customer hereby assigns to J. Aron all of Customer’s rights to use,
hold Materials in, and transport Materials through, the Assets pursuant to this
Agreement, subject to additional terms and conditions of this Article XXVII.
During the Designation Period, Owner shall note in its records and account
separately for J. Aron’s ownership of Materials held in or transported through
the Assets (collectively, the “J. Aron Materials”) until such time as J. Aron
shall notify Owner in writing that ownership in such J. Aron Materials has been
transferred from J. Aron to Customer, it being the intention that Owner shall
not be required to recognize any other transfers of ownership of any J. Aron
Materials (other than transfers from J. Aron to Customer) unless such transfer
and recognition are agreed to in writing by Owner in its reasonable discretion.
Customer shall act as J. Aron’s sole agent for all purposes of this Agreement,
and Owner shall be entitled to follow Customer’s instructions with respect to
any J. Aron Materials that are transported, stored or handled by Owner pursuant
to this Agreement

 

45

--------------------------------------------------------------------------------


 

unless and until Owner is notified by J. Aron in writing that Customer is no
longer authorized to act as J. Aron’s agent, in which case Owner shall
thereafter follow the instructions of J. Aron (or such other agent as J. Aron
may appoint) with respect to all J. Aron Materials that are transported, stored
or handled by Owner pursuant to this Agreement. All volumes shipped by J. Aron
will be taken into account in the determination of whether Customer has
satisfied its Minimum Throughput Commitment.

 

27.2                        Measurements; Inventory Reports; Notices. Customer
and J. Aron shall each have the rights provided for in this Agreement for so
long as any J. Aron Materials are located in the Assets. During any Designation
Period, Owner shall send copies of all inventory and other reports, all other
documentation described in or required to be delivered pursuant to this
Agreement to Customer and all notices delivered pursuant to this Agreement to
Customer to J. Aron at: J. Aron & Company LLC, 200 West Street, New York, New
York 10282-2198, Attention: Commodity Operations/Energy Logistics,
ficc-jaron-oilops@gs.com.

 

27.3                        All Provisions in Effect. During any Designation
Period, all provisions of this Agreement, as amended or adjusted by this
Article XXVII, shall be in full force and effect with respect to J. Aron and the
J. Aron Materials as if J. Aron were party hereto in place of Customer, subject
however to the following:

 

(a)                                 J. Aron’s sole payment obligation hereunder
shall be to pay any amounts from time to time due under (i) Section 3.3,
Section 4.3, Section 6.2, Section 7.2, and Section 8.1 with respect to services
actually rendered hereunder by Owner with respect to the J. Aron Materials and
(ii) Article XX with respect to Losses directly or indirectly arising out of the
activities of J. Aron under this Agreement; provided that if, at any time, J.
Aron elects for any reason to make any payment to Owner in respect of any amount
owing by Customer to Owner hereunder, such payment shall not constitute, and
shall not be deemed to result in, the assumption by J. Aron of any payment or
other obligations of Customer under this Agreement;

 

(b)                                 in no event shall J. Aron have any
responsibility for the operations or maintenance of the Assets or the handling
of any Materials held in or transported through the Assets or otherwise be
deemed to have assumed any non-monetary obligations of Customer for such
operations, maintenance or handling under this Agreement, all of which
responsibilities and obligations shall remain exclusively responsibilities and
obligations of Owner and Customer, subject to any allocation of such
responsibilities and obligations between such Parties in accordance with the
terms of this Agreement;

 

(c)                                  Customer shall remain solely liable for,
and J. Aron shall have no liability or obligation for, (i) meeting any Minimum
Throughput Commitment, (ii) any Shortfall Payments under Section 8.4, (iii) any
fees payable under Section 8.6(a) or Section 8.6(b) (other than Throughput Fees
for Actual Shipments of J. Aron Materials to the extent due under Section 3.3),
or (iv)  any payment obligations in connection with a Capacity Resolution under
Section 10.3, and Owner shall invoice Customer directly for such amounts or
obligations;

 

(d)                                 without limiting the foregoing, the
following rights and benefits will run in favor of J. Aron: (i) any rights with
respect to custody and title to the J. Aron Materials subject to this Agreement,
(ii) any obligations of Owner with respect to the condition and maintenance of
the

 

46

--------------------------------------------------------------------------------


 

Assets, (iii) any inspection and access rights of Customer and (iv) any rights
relating to measurements and volume determinations, in all cases regardless of
whether any specific provision in this Agreements makes any reference to
Customer’s assignee or the assignability of the right or benefit provided for in
such provision;

 

(e)                                  in no event shall J. Aron have any of the
rights or obligations of the Customer provided in Section 8.6(a),
Section 8.6(b), Section 10.2, Section 10.3, Article XVI, Article XVIII,
Article XIX, and Article XXIV.

 

(f)                                   during the Designation Period, J. Aron and
its successors and assigns shall be included as additional insured parties and
loss payees with respect to the Materials under all insurance policies required
to be maintained by Owner under Article XVI and endorsements confirming the
foregoing shall be provided to J. Aron from time to time prior to the expiration
or termination of the Designation Period upon J. Aron’s reasonable request;

 

(g)                                  during the Designation Period, Customer
shall not agree to any waivers or consents hereunder, or amendments or
modifications hereto, in each case, that would reasonably be expected to
materially adversely affect J. Aron’s rights hereunder, without the prior
express written agreement or consent of J. Aron; and

 

(h)                                 to confirm its ownership of and rights with
respect to all Materials in the Assets, Owner and Customer agree that during the
Designation Period (i) J. Aron is authorized and entitled to file, and maintain
against each of such Parties protective UCC filings (including making such
amendments thereto as J. Aron deems necessary) showing J. Aron as owner of all
J. Aron Materials from time to time located in the Assets and (ii) they shall
execute such other documents and instruments (in form and substance reasonably
satisfactory to J. Aron) and take such further actions as J. Aron may reasonably
request, including the execution and filing in the relevant real estate records
of memoranda of access or similar documents.

 

27.4                        J. Aron shall reasonably cooperate with Owner and
Customer in good faith in connection with any of its inspection and audit rights
hereunder and the resolution of any disputes between Owner and Customer
hereunder.

 

27.5                        Nothing herein shall limit or be deemed to limit any
obligations or liabilities of Customer to J. Aron under the Supply and Offtake
Agreement or the other Transaction Documents (as defined therein) or any rights
or remedies of J. Aron thereunder or pursuant to any other agreement between J.
Aron and another Party (as defined therein).

 

27.6                        J. Aron may, without any other Party’s consent,
assign and delegate all of J. Aron’s rights and obligations under this
Article XXVII to (a) any Affiliate of J. Aron, provided that the obligations of
such Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or
(b) any non-Affiliate Person that succeeds to all or substantially all of its
assets and business and assumes J. Aron’s obligations hereunder, whether by
contract, operation of law or otherwise, provided that the creditworthiness of
such successor entity is equal or superior to the creditworthiness of J. Aron
(taking into account any credit support for J. Aron) immediately prior to such
assignment, which determination shall be made by J. Aron in good faith. Any
other assignment by J. Aron shall require the consent of Customer and Owner.

 

47

--------------------------------------------------------------------------------


 

27.7                        The provisions of this Article XXVII shall terminate
and have no further force or effect as of the end of the Designation Period.
Notwithstanding anything in this Agreement to the contrary, J. Aron shall have
no right to terminate this Agreement for any reason.

 

[Remainder of Page Intentionally Left Blank]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representative as of the date first above
written.

 

 

OWNER:

 

 

 

DKL BIG SPRING, LLC

 

 

 

By:

/s/ Alan Moret

 

Name:

Alan Moret

 

Title:

President

 

 

 

 

By:

/s/ Kevin Kremke

 

Name:

Kevin Kremke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CUSTOMER:

 

 

 

ALON USA, LP

 

 

 

 

By:

Alon USA GP II, LLC

 

 

its general partner

 

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

 

 

 

For the limited purposes specified in Section 14.4:

 

 

 

 

DELEK US HOLDINGS, INC.

 

 

 

 

By:

/s/ Frederec Green

 

Name:

Frederec Green

 

Title:

Executive Vice President and Chief Operating Officer

 

 

 

 

By:

/s/ Assi Ginzburg

 

Name:

Assi Ginzburg

 

Title:

Executive Vice President

 

[Signature Page to Pipelines, Storage and Throughput Facilities Agreement (Big
Spring)]

 

--------------------------------------------------------------------------------


 

 

For the limited purposes specified in Article XXVII:

 

 

 

 

J. ARON & COMPANY LLC

 

 

 

 

By:

/s/ Simon Collier

 

 

Name:

Simon Collier

 

 

Title:

Authorized Signatory

 

[Signature Page to Pipelines, Storage and Throughput Facilities Agreement (Big
Spring)]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

STORAGE FACILITIES

 

A-1: Refinery Crude Oil Storage Tanks

 

Tank Number

 

Product

 

Tank Shell
Capacity (bbls)

 

Type

 

 

 

 

 

 

 

037TK-1011

 

Crude

 

200,000

 

Ext. Floating Roof

037TK-TP5

 

Crude

 

125,000

 

Ext. Floating Roof

Total

 

 

 

325,000

 

 

 

A-2: Refinery Product Storage Tanks

 

Tank Number

 

Product

 

Tank Shell
Capacity (bbls)

 

Type

 

 

 

 

 

 

 

037TK-072

 

Olefins

 

2,000

 

Spherical Drum

037TK-073

 

Isobutane

 

10,000

 

Spherical Drum

037TK-075

 

Pentane

 

10,000

 

Spherical Drum

037TK-109

 

Kerosene

 

5,000

 

Fixed Cone Roof

037TK-112

 

Slop Oil

 

32,028

 

Ext. Floating Roof

037TK-121

 

Ethanol

 

10,000

 

Internal Floater

037TK-122

 

Unleaded 87

 

20,000

 

Internal Floater

037TK-123

 

Unleaded 87

 

28,280

 

Internal Floater

037TK-124

 

FAS 104

 

10,000

 

Fixed Cone Roof

037TK-125

 

Unleaded 87

 

20,000

 

Ext. Floating Roof

037TK-126

 

Low Sulfur Diesel

 

80,000

 

Fixed Cone Roof

037TK-128

 

Prem. Gasoline 92

 

20,000

 

Ext. Floating Roof

037TK-130

 

CBO

 

10,000

 

Fixed Cone Roof

037TK-155

 

Kerosene

 

30,000

 

—

037TK-156

 

Kerosene

 

10,000

 

Fixed Cone Roof

037TK-178

 

Gas Oil

 

80,400

 

Fixed Cone Roof

037TK-180

 

Gas Oil

 

70,000

 

—

037TK-181

 

Gas Oil

 

80,000

 

Fixed Cone Roof

037TK-182

 

Gas Oil

 

80,000

 

Fixed Cone Roof

037TK-183

 

Cat Gas

 

80,000

 

Ext. Floating Roof

037TK-184

 

Unleaded 87

 

30,000

 

Ext. Floating Roof

037TK-185

 

Unleaded 87

 

30,000

 

Ext. Floating Roof

037TK-2002

 

Alkylate

 

30,000

 

Ext. Floating Roof

037TK-2044

 

Sour Diesel

 

100,000

 

Fixed Dome Roof

 

A-1

--------------------------------------------------------------------------------


 

Tank Number

 

Product

 

Tank Shell
Capacity (bbls)

 

Type

 

 

 

 

 

 

 

037TK-2045

 

Sour Diesel

 

110,000

 

Fixed Cone Roof

037TK-3131

 

Unleaded 87

 

56,000

 

Ext. Floating Roof

037TK-3132

 

Low Sulfur Diesel

 

56,000

 

Fixed Cone Roof

037TK-320

 

Methanol

 

5,000

 

Ext. Floating Roof

037TK-321

 

Toluene

 

10,000

 

Ext. Floating Roof

037TK-322

 

Diesel Rundown

 

10,000

 

Fixed Cone Roof

037TK-326

 

Benzene

 

10,000

 

Int. Floating Roof

037TK-327

 

Diesel Rundown

 

10,000

 

Fixed Cone Roof

037TK-328

 

Sweet Naphtha

 

20,000

 

Ext. Floating Roof

037TK-350

 

Aromex Charge

 

30,000

 

Ext. Floating Roof

037TK-351

 

Reformate/C8 Storage

 

55,000

 

Ext. Floating Roof

037TK-352

 

Sour Naphtha

 

80,000

 

Ext. Floating Roof

037TK-353

 

Raffinate

 

30,000

 

Ext. Floating Roof

037TK-TP7

 

Sour Naptha

 

100,000

 

Ext. Floating Roof

B1

 

C3

 

700

 

Bullet

B2

 

C3

 

700

 

Bullet

B4

 

C3

 

990

 

Bullet

P5

 

C3

 

990

 

Bullet

B9

 

C3

 

1,190

 

Bullet

B10

 

C3

 

1,190

 

Bullet

Total

 

 

 

1,465,468

 

 

 

A-3: Salt Wells Facilities

 

Well

 

Maximum Storage
Capacity

1001

 

120,516

1004

 

147,833

1005

 

112,500

1007

 

133,424

 

 

 

Totals

 

514,273

 

A-2

--------------------------------------------------------------------------------


 

A-4: Duncan Terminal Storage Tanks:

 

Tank Number

 

Product

 

Shell Capacity

 

Type

067TK001

 

Diesel

 

30,000

 

Ext. Floater/Dome

067TK002

 

Unlead 87

 

30,000

 

Ext. Floater/Dome

067TK003

 

Unlead 87

 

30,000

 

Ext. Floater/Dome

067TK004

 

Unlead 87

 

30,000

 

Ext. Floater/Dome

067TK005

 

Diesel

 

30,000

 

Fixed Cone Roof

067TK006

 

Diesel

 

30,000

 

Fixed Cone Roof

067TK007

 

Transmix

 

250

 

Fixed Cone Roof

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PIPELINES

 

B-1: Crude Oil Pipelines

 

1.              Centurion Pipeline Connection — The 12 inch pipeline originating
at the Centurion Custody Metering Station located at the South-East corner of
the Big Spring Refinery and connecting to the Refinery Crude Oil Storage Tanks.

 

2.              Mesa Crude Pipeline Connection — approximately four-mile,
16-inch diameter crude pipeline connecting Big Spring Refinery from both the
Mesa and Sunrise pipelines running between Midland and Colorado City

 

3.              Six-inch NGL Pipeline Connection — approximately 1.5-mile,
six-inch diameter crude pipeline that delivers crude to Big Spring Refinery from
the NGL Crude Truck station located south of Big Spring Refinery property

 

4.              Eight-inch Medallion Pipeline Connection — approximately
0.5-mile, eight-inch crude pipeline on Big Spring Refinery property that
delivers crude to Big Spring Refinery from the Medallion Crude Pipeline
gathering system

 

5.              Eight-inch LPC Pipeline Connection — approximately 0.5-mile,
eight-inch pipeline on Big Spring Refinery property that delivers crude from the
LPC (now owned by Encana) Encana Crude Truck station located north of Big Spring
Refinery property

 

6.              AMDEL connecting pipeline and booster pump — pipeline on Big
Spring Refinery property, booster pump and related equipment that delivers or
receives crude shipped on the ETP AMDEL pipeline

 

B-2: Product Pipelines

 

1.              HEP Connecting Pipelines — pipelines on either Big Spring
Refinery property or the Duncan Terminal property used to deliver product to the
HEP pipeline

 

2.              Fuel Pipeline (FINTEX) — three-mile pipeline section that
commences at Big Spring Refinery to the 40-mile DKL owned pipeline that
subsequently connects to the HEP FINTEX pipeline in Midland

 

3.              CBO Pipeline — one-mile, six-inch diameter CBO pipeline that
commences at Big Spring Refinery and terminates at Sid Richardson facility

 

4.              Magellan Connector — pipelines that originate at the Duncan
Terminal and connect to the Magellan Pipeline

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

PRODUCTS

 

Feedstocks:

 

1.              Crude Oil

2.              Condensate

3.              Isobutane

4.              Normal Butane

5.              Natural Gasoline

6.              Sour Naphtha

7.              Gas Oil

8.              Hydrolene

9.              Methanol

10.       Alky Feed

11.       Ethanol

12.       B100

 

Salt Wells Facilities:

 

1.              Propylene

2.              Butane

3.              Iso-butane

4.              Olefin

 

Products:

 

1.              Propane

2.              Oderized-Propane

3.              Refinery-Grade Propylene

4.              Normal Butane

5.              Benzene

6.              Toluene

7.              Carbon Black Oil (CBO)

8.              AAS104 Solvent

9.              AAS70 Solvent

10.       CBOB Gasoline and all blends of CBOB Gasoline and Ethanol

11.       PBOB Gasoline and all blends of PBOB Gasoline and Ethanol

12.       AZRBOB Gasoline and all blends of AZRBOB Gasoline and Ethanol

13.       PRBOB Gasoline and all blends of PRBOB Gasoline and Ethanol

14.       RBOB Gasoline and all blends of RBOB Gasoline and Ethanol

15.       El Paso Low RVP Gasoline

16.       Jet Fuel Military

17.       Jet A Fuel

18.       Ultra Low Sulfur Diesel (on road, off road, and/or containing
biodiesel)

19.       High Sulfur Diesel

20.       Vacuum Gas Oil

21.       Vacuum Tower Bottoms (VTB)

22.       Sulfur

 

C-1

--------------------------------------------------------------------------------


 

23.       Isobutane

24.       Transmix

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE D

 

ANCILLARY SERVICES

 

Ancillary Services and Ancillary Services Fees to be agreed upon by the Parties
from time to time using fees charged by HEP at Abilene and Magellan at Odessa as
guidance.

 

These services include but are not limited to: Ethanol blending; bio-diesel
blending, Generic and Premium Gasoline additive injection, Red Dye injection;
Diesel Lubricity injection; Diesel TXLed Additive injection

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE E

 

THROUGHPUT FEES

 

Throughput Fees (per Barrel)

 

1.              Crude Oil Pipelines: $0.05

 

2.              Product Pipelines: $0.05

 

3.              Misc. Truck Rack: $0.66

 

4.              BSR Finished Products Rack: $0.66

 

5.              Big Rail Rack: $0.40

 

6.              BTX Rail Rack: $0.40

 

E-1

--------------------------------------------------------------------------------


 

SCHEDULE F

 

SPECIFICATIONS

 

1.              Customer is responsible for producing and supplying Products
that meet the specifications of the sales contracts.  Owner shall be responsible
for maintaining product quality in the tanks.

 

2.              Owner will not commingle Products in tanks or salt wells without
Customer’s approval.  Customer may direct Owner to commingle Products, in which
case Customer shall bear the economic burdens of any degradation of Product
value.

 

F-1

--------------------------------------------------------------------------------